 
 
I 
108th CONGRESS 2d Session 
H. R. 5391 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Ms. Slaughter introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on the Judiciary and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reduce sexual assault and domestic violence involving members of the Armed Forces and their family members and partners through enhanced programs of prevention and deterrence, enhanced programs of victims services, and strengthened provisions for prosecution of assailants, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Prevention of and Response to Sexual Assault and Domestic Violence in the Military Act. 
(b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions 
Sec. 3. Findings relating to domestic violence within the Armed Forces 
Sec. 4. Findings relating to sexual misconduct in the Armed Forces 
Title I—Victims’ advocate programs in the Department of Defense. 
Sec. 101. Office of the victims’ advocate 
Sec. 102. Victims advocates 
Title II—Interdisciplinary councils within the Department of Defense 
Sec. 201. Department of Defense interdisciplinary council 
Sec. 202. Military department councils 
Sec. 203. Conforming repeal 
Title III—Reporting of sexual assault, domestic violence, and stalking within the Department of Defense 
Sec. 301. Complaints of sexual assault and domestic violence 
Sec. 302. Response of military law enforcement officials to domestic violence incidents 
Sec. 303. Investigations of sexual and domestic violence cases involving Department of Defense personnel 
Title IV—Protection of persons reporting sexual assault or domestic violence 
Sec. 401. Protection of communications between victims and advocates 
Sec. 402. Whistleblower protections for victim advocates 
Sec. 403. Prohibition of compulsory disclosure of certain communications and information 
Title V—Personnel administration matters 
Sec. 501. Performance evaluations and benefits 
Title VI—National and international hotlines awareness, prevention, and intervention campaign 
Sec. 601. Awareness, prevention, and intervention campaign 
Title VII—Medical care and treatment for victims of sexual and domestic violence 
Sec. 701. Findings 
Sec. 702. Enhanced Department of Defense treatment capacity 
Sec. 703. Outreach program at the community level 
Sec. 704. Equal treatment and services 
Sec. 705. Evaluation of services and treatment within deployed units 
Sec. 706. Emergency medical leave 
Sec. 707. Reports 
Sec. 708. Transition to veterans health care for victims or perpetrators of domestic violence, sexual assault, family violence, or stalking 
Sec. 709. Privacy safeguards 
Title VIII—Military-Civilian Shelter Programs 
Sec. 801. Enhanced capacity of the Department of Defense for shelter programs and services 
Title IX—Enhancement of Armed Forces Domestic Security Act 
Sec. 901. Amendments to Servicemembers Civil Relief Act 
Title X—Crimes Related to Sexual Assault and Domestic Violence 
Subtitle A—Federal Criminal Code 
Sec. 1001. Assimilative crimes 
Sec. 1002. Jurisdiction for sexual assault and domestic violence offenses committed outside the United States 
Sec. 1003. Technical amendments 
Sec. 1004. Travel and transportation 
Subtitle B—Uniform Code of Military Justice 
Sec. 1011. Military sexual assault 
Sec. 1012. Stalking 
Sec. 1013. Domestic violence and family violence 
Sec. 1014. Protective orders 
Title XI—Victim’s Rights and Restitution 
Sec. 1101. Military law enforcement and victims’ rights 
Sec. 1102. Incident reports 
Sec. 1103. Victim advocates and victims’ rights 
Sec. 1104. Restitution 
Sec. 1105. Records of military justice actions  
Sec. 1106. Technical amendments relating to fatality review panels 
Sec. 1107. Enhanced capacity of the Department of Defense for victim services 
Title XII—Counseling and Treatment Programs of Department of Veterans Affairs 
Sec. 1201. Permanent authority for counseling and treatment of veterans for sexual trauma 
Sec. 1202. Authority to operate additional Department of Veterans Affairs centers for mental illness research, education, and clinical activities 
Sec. 1203. Improvement of program for provision of specialized mental health services to veterans 
Sec. 1204. Enhancement of readjustment counseling services for reserve component members 
Title XIII—Enhancement of Treatment Services for Perpetrators 
Sec. 1301. Enhanced capacity of the Department of Defense for treatment services for offenders 
Title XIV—Prevention and Intervention Training in the Department of Defense 
Sec. 1401. Prevention and intervention training awards 
Title XV—Research on Prevalence, Needs Assessment, Services, and Accountability 
Sec. 1501. Research on sexual assault in the Armed Forces 
Sec. 1502. Research on institutional procedures for reporting sexual assaults in the Armed Forces 
Sec. 1503. Research on domestic violence associated with the Armed Forces 
Sec. 1504. Research on institutional procedures for reporting domestic violence in the Armed Forces 
Sec. 1505. Research on dating violence associated with the Armed Forces 
Sec. 1506. Research on sexual violence perpetrated upon civilians 
Sec. 1507. Research on child maltreatment, abuse, and homicide in the Armed Forces 
Title XVI—Summit on Sexual Assault and Domestic Violence 
Sec. 1601. Purposes 
Sec. 1602. Establishment 
Sec. 1603. Eligible participants 
Sec. 1604. Summit activities 
Sec. 1605. Authorization of appropriations 
Title XVII—Conference on Sexual Assault and Domestic Violence 
Sec. 1701. Establishment 
Sec. 1702. Conference participants 
Sec. 1703. Conference activities 
Sec. 1704. Authorization of appropriations  
2.Definitions In this Act: 
(1)Domestic violenceThe term domestic violence has the meaning given that term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2). 
(2)Family violenceThe term family violence has the meaning given that term in section 308 of the Family Violence Prevention and Services Act (42 U.S.C. 10408). 
(3)Sexual assaultThe term sexual assault means any conduct proscribed by chapter 109A of title 18, United States Code, whether or not the conduct occurs in the special maritime and territorial jurisdiction of the United States or in a Federal prison and includes both assaults committed by offenders who are strangers to the victim and assaults committed by offenders who are known or related by blood or marriage to the victim. 
(4)Sexual misconductThe term sexual misconduct includes the following: 
(A)Sexual harassment, entailing any conduct involving sexual harassment that— 
(i)in the case of conduct of a person who is subject to the provisions of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), comprises a violation of a provision of subchapter X of such chapter (relating to punitive articles of such Code) or an applicable regulation, directive, or guideline regarding sexual harassment that is prescribed by the Secretary of Defense or the Secretary of a military department; and 
(ii)in the case of an employee of the Department of Defense or a family member subject to the jurisdiction of the Secretary of Defense or of the Secretary of a military department, comprises a violation of a regulation, directive, or guideline that is applicable to such employee or family member. 
(B)Sexual abuse. 
(C)Sexual assault. 
(D)Sexual battery. 
(E)Rape. 
(5)StalkingThe term stalking means engaging in a course of conduct as proscribed in chapter 109A of title 18, United States Code, as directed at a specific person that would cause a reasonable person to fear death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family when— 
(A)the person engaging in such conduct has knowledge or should have knowledge that the specific person will be placed in reasonable fear of death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family; and 
(B)the conduct induces fear in the specific person of death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family. 
(6)Armed forcesThe term Armed Forces has the meaning provided in section 101(a)(4) of title 10, United States Code. 
(7)Family advocacy programThe term family advocacy program has the meaning provided in Department of Defense Directive 6400.1, issued by the Office of Family Policy of the Department of Defense established by section 1781 of title 10, United States Code.  
(8)Victims’ advocates programThe term victims’ advocates program means a program established within a military department pursuant to section 534(a) of the National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 113 note). 
(9)VictimThe term victim means a person who is a victim of domestic violence, family violence, sexual assault, stalking, or sexual misconduct committed— 
(A)by or upon a member of the Armed Forces; 
(B)by or upon a family member of a member of the Armed Forces; 
(C)by or upon a person who shares a child in common with a member of the Armed Forces; 
(D)by or upon a person who is cohabiting with or has cohabited as a spouse with a member of the Armed Forces; 
(E)by or upon a person similarly situated to a spouse of a member of the Armed Forces; or 
(F)by or upon any other person who is protected from the acts of a member of the Armed Forces or an officer or employee of the Department of Defense in the official capacity of that member, officer, or employee. 
(10)Victim servicesThe term victim services organization means a nonprofit, nongovernmental organization or a public, nonprofit organization acting in a nongovernmental capacity that assists domestic violence, family violence, or sexual assault victims, including women’s centers, rape crisis centers, battered women’s shelters, and other sexual assault, domestic violence or dating violence programs, including counseling, support and victim advocate organizations with domestic violence, dating violence, stalking, and sexual assault programs. 
(11)Dating violenceThe term dating violence means violence committed by a person— 
(A)who is or has been in a social relationship of a romantic or intimate nature with the victim; and 
(B)where the existence of such a relationship shall be determined based on a consideration of— 
(i)the length of the relationship; 
(ii)the type of relationship; and 
(iii)the frequency of interaction between the persons involved in the relationship. 
(12)Electronic communicationThe term electronic communication has the meaning given that term in paragraph (12) of section 2510 of title 18, United States Code. 
(13)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States. 
(14)Transitional housingThe term transitional housing includes short-term housing and has the meaning given that term in section 424(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11384(b)). 
(15)ComplaintThe term complaint, with respect to an allegation of family violence, sexual assault, stalking, or domestic violence, includes a report of such allegation. 
(16)Military law enforcement officialThe term military law enforcement official means a person authorized under regulations governing the Armed Forces to apprehend persons subject to the Uniform Code of Military Justice (chapter 47 of title 10, United States Code) or to trial thereunder. 
(17)Batterers programThe term batterers program means a program approved or certified by a State that is operated by a public or not-for-profit organization for the purpose of providing battering prevention and educational services the goal of which is to help clients end abusive behaviors and components of which include— 
(A)an educational instruction and group discussion model to provide information about domestic violence; the illegality of domestic violence, and the responsibility for and alternative choices to abusive behavior; and 
(B)a long-term group that helps end the violent behavior of its participants with formal linkages to the local criminal justice systems and to area domestic violence services. 
(18)Representative of the victimThe term representative of the victim means, with respect to a victim, any of the following: 
(A)The surviving spouse. 
(B)A surviving child of the decedent who has attained 18 years of age. 
(C)A surviving parent of the decedent. 
(D)A surviving adult relative. 
(E)The public administrator appointed by a probate court, if one has been appointed. 
(19)PartnerThe term partner means any of the following: 
(A)A person who is or has been in a social relationship of a romantic or intimate nature with another, where the existence of such a relationship is determined based on a consideration of the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship. 
(B)A person who shares a child in common with another person. 
(C)A person who is cohabiting with or has cohabited as a spouse by regularly residing in the household. 
(D)A person similarly situated to a spouse. 
(E)A former spouse. 
3.Findings relating to domestic violence within the Armed ForcesCongress makes the following findings: 
(1)The prevalence of intimate partner violence associated with the Armed Forces is dramatic. In fiscal year 2001, 18,000 reported cases of spouse abuse occurred involving military personnel, of which 11,000 cases were substantiated by the Department of Defense Family Advocacy Program. 
(2)In a survey of intimate partner violence among married members of the Armed Forces, approximately 30 percent of the respondents who acknowledged using a knife or gun on an intimate partner were single service members. Thirty-three percent of never-married soldiers reported using a knife or a gun; however only five percent of the never married soldiers answered the survey. 
(3)The predominant type of spouse abuse associated with the Armed Forces is physical assault. A study found that 85 percent of the offenders in the Armed Forces committed physical assaults. 
(4)Several studies commissioned by the Department of Defense have concluded that the Department and its service branches have failed to standardize data collection and that data related to recidivism and reoffense are unreliable. Underreporting, informal handling, and slippages in central data collection have also been cited as contributing to the lack of reliable data. 
(5)The victims of intimate partner violence associated with the Armed Forces are particularly vulnerable due to isolation, mobile residency, financial insecurity, and fear of adverse career consequences and impact, with resultant severe underreporting of incidents and the failure to access services, care, and treatment. 
(6)The safety of the victim is significantly affected by confusion over the definition of intimate partner violence, family violence, sexual assault, rape, and spouse abuse. 
(7)The safety of a victim is significantly affected by the substantiation of mutual abuse. A study conducted by the Department of Defense concluded that 33 percent of the offenders were involved in mutual abuse. The identification of the primary aggressor is essential to the safety of a victim. 
(8)The victims of family violence are vulnerable to eviction from military housing. Department of Defense data indicates that 47 percent of the victims of family violence reside on a military installation. The Department of Defense should support transitional housing for family members challenged by domestic violence, sexual assault, or stalking. 
(9)The Department of Defense has sponsored programs to prevent, identify, and curtail family violence. The rehabilitative, nonjudicial, legal, and judicial responses to family violence are not standardized or comprehensive for the Armed Forces. 
(10)The Department of Defense has acknowledged multiple barriers to operating programs to curtail intimate partner violence, including lack of awareness and understanding in the military community of the signs and dynamics of family violence, inconsistent command support for Family Advocacy Program recommendations and interventions, operational barriers to victim safety and client participation, and unit deployment schedules interfering with full participation in and timely completion of treatment programs by active-duty servicemembers. 
(11)Commander discretion plays a major role in a zero tolerance climate, victim safety, and offender accountability. Command support and training by professionals in the fields of family violence and sexual assault would enhance the readiness of the Armed Forces. 
(12)The rates of domestic violence among members of the Armed Forces are considerably higher than anticipated and are two, three, four, or five times higher than the civilian rate. 
(13)Military deployments affect the prevalence and severity of abuse within the Armed Forces. 
(14)A review of homicides within the Armed Forces indicates that firearms were used against 35 percent of female victims, while 28 percent of female victims were beaten or strangled. Females were over ten times more likely than males to be strangled. The study concluded that active-duty females were at increased risk for homicide in comparison to both males in the Armed Forces and females in the general population. 
(15)Five to six percent of substantiated offenders are court-martialed by military authorities. 
(16)A study commissioned by the Department of Defense concluded that 75 to 84 percent of active-duty offenders were discharged honorably. 
(17)The health and welfare of Armed Forces personnel, families, and partners would be greatly enhanced by elimination of domestic and family violence. 
4.Findings relating to sexual misconduct in the Armed ForcesCongress makes the following findings: 
(1)The first large-scale survey of sexual misconduct within the Armed Forces concluded that 5 percent of female respondents and 1 percent of male respondents were victims of completed or attempted rape. 
(2)The most recent estimates suggest that sexual misconduct in the Armed Forces has decreased from 6 percent of female respondents reporting a completed or attempted rape to 3 percent of female respondents reporting the same. 
(3)Department of Defense surveys have ranked the prevalence of sexual misconduct among the services, citing 9 percent of female Marines were victims of an attempted or completed rape, 8 percent of female Army personnel, 6 percent of female Naval personnel, and 4 percent of Air Force female personnel. 
(4)A survey by the Department of Veterans Affairs concluded that 30 percent of female veterans report an attempted or completed rape during active duty. Thirty-seven percent of the women who reported an attempted or completed rape had been raped more than once, while 14 percent of the victims reported being gang raped. 
(5)The disparity between the surveys conducted by the Department of Defense and Department of Veterans Affairs entails the application of research protocols varying from civilian practices, including the protection of human subjects, anonymity for respondents, and behavior based questionnaires. 
(6)Men accounted for 22 percent of those seeking treatment for sexual trauma at the Veterans’ Centers in 1996, an increase from 13 percent in 1994. The percentage of male sexual trauma victims, 9 percent, is significantly higher than in the civilian community. 
(7)Eight percent of female Persian Gulf War veterans in a survey reported being sexually abused during Operation Desert Shield and Operation Desert Storm. The rate of victimization experienced by female servicemembers deployed during the Gulf War represents nearly a 10-fold increase over rates obtained using female civilian community samples. 
(8)In a survey of veterans seeking disability benefits from the Department of Veterans Affairs for post-traumatic stress disorder (PTSD), 6.5 percent of male combat veterans reported an in service or post service sexual assault, while 16.5 percent of noncombat veterans reported an in service or post service sexual assault; 69 percent of female combat veterans and 86.6 percent of female noncombat veterans reported an in-service or post service sexual assault. The reported rates of sexual assault are higher among veterans seeking veterans’ disability benefits for PTSD than the historically reported rates for men and women in the general population. 
(9)The military environment is more powerfully associated with risk than individual factors, encompassing young women entering male dominated working groups at lower levels of authority, sexual harassment by officers, and unwanted advances on duty and in sleeping quarters. 
(10)The prior victimization of the female servicemembers has been cited in numerous service sponsored studies. Prior victimization results in enhanced vulnerability of a victim. 
(11)Female servicemembers are less likely to report harassment, rape, and family violence due to fear of adverse career impact and charges of drinking, fraternization, and adultery. 
(12)The response of the Armed Forces is predominantly an administrative intervention rather than criminal investigations, charges, and judicial proceedings. 
(13)The overlap of physical, sexual, and emotional abuse is routinely found in studies and case histories of survivors. Research relative to active duty military women has cited this overlap indicating that one third of female veterans who experience physical assault by an intimate partner also report being sexually assaulted. 
IVictims’ advocate programs in the Department of Defense. 
101.Office of the victims’ advocate 
(a)In generalPart II of subtitle A of title 10, United States Code, is amended by adding at the end the following new chapter: 
 
90Office of the Victims’ Advocate 
 
1811. Office of the Victims’ Advocate: establishment 
1812. Office of the Victims’ Advocate: responsibilities 
1813. Office of the Victims’ Advocate: Director and staff 
1814. Office of the Victims’ Advocate: access 
1815. Office of the Victims’ Advocate: authorities and powers 
1816. Office of the Victims’ Advocate: victim protection actions 
1817. Office of the Victims’ Advocate: victims advocates whistleblower protections 
1818. Office of the Victims’ Advocate: annual assessment 
1819. Office of the Victims’ Advocate: annual reports 
1820. Office of the Victims’ Advocate: policy implementation 
1821. Authorization of appropriations  
1811.Office of the Victims’ Advocate: establishment 
(a)EstablishmentThere is in the Office of the Secretary of Defense an Office of the Victims’ Advocate (hereinafter in this chapter referred to as the Office). 
(b)Victim DefinedIn this chapter, the term victim means a person who is a victim of domestic violence, family violence, sexual assault, stalking, or sexual misconduct committed— 
(1)by or upon a member of the armed forces; 
(2)by or upon a family member of a member of the armed forces; 
(3)by or upon a person who shares a child in common with a member of the armed forces; 
(4)by or upon a person who is cohabiting with or has cohabited as a spouse with a member of the armed forces; 
(5)by or upon a person similarly situated to a spouse of a member of the armed forces; or 
(6)by or upon any other person who is protected from the acts of a member of the armed forces or an officer or employee of the Department of Defense in the official capacity of that member, officer, or employee. 
1812.Office of the Victims’ Advocate: responsibilities 
(a)Coordination functions 
(1)The Office shall restore access to services for victims and survivors of domestic violence, family violence, sexual assault, and stalking.  
(2)The Office shall contract victim advocates in the Department of Defense for purposes of victims’ advocates programs in the Department of Defense under section 534 of the National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 113 note). In awarding contracts under this paragraph, the Director shall— 
(A)ensure that such contracts are awarded on a competitive basis; 
(B)ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban and rural areas; 
(C)give preference to applicants with strong ties to minority communities and those that demonstrate high levels of cultural competence; and 
(D)ensure that the victim advocates have received specialized training in the counseling and support of victims and that each victim advocate meets the following requirements: 
(i)Has a master’s degree in counseling or a related field or has one year of counseling experience, at least six months of which has been in the counseling of sexual assault or domestic violence victims. 
(ii)Has at least 40 hours of training as specified by regulations prescribed by the Director, including training in the following areas: 
(I)History of domestic violence and sexual assault. 
(II)Civil, criminal and military law as it relates to domestic violence and sexual assault. 
(III)Societal attitudes. 
(IV)Peer counseling techniques. 
(V)Housing. 
(VI)Public and private assistance available to victims. 
(VII)Financial resources for victims. 
(VIII)Safety and protection resources for victims. 
(IX)Victim and transitional compensation. 
(X)Benefits. 
(XI)Referral services available to victims. 
(3)The Office shall serve as headquarters program manager for the Victims’ Advocates Program in the Department of Defense under section 534 of the National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 113 note). 
(4)The Office shall obtain for any victim of domestic violence, family violence, sexual assault, or stalking referred to in this section, from any facility of the uniformed services or any other health care facility of the United States or, by contract, from any other source, medical services, counseling, and other mental health services appropriate for treatment, including— 
(A)injuries resulting from domestic violence, sexual assault or stalking; 
(B)rape evidence kits; 
(C)DNA screening and testing; 
(D)sexually transmitted diseases screening and treatment; 
(E)HIV screening and treatment; 
(F)pregnancy testing; 
(G)FDA-approved methods of pregnancy prevention, including emergency contraception; 
(H)reproductive services, including prenatal care and abortions as authorized by section 1093 of this title; and 
(I)other mental and physiological results of the domestic violence, sexual assault, or stalking. 
(5)The Office shall coordinate and facilitate services within the military departments for victims and survivors of domestic violence, family violence, sexual assault, and stalking. 
(6)The Office shall coordinate programs and activities of the military departments relative to services and treatment for victims of domestic violence, family violence, sexual assault, and stalking. 
(b)Evaluation and review responsibilitiesThe Director shall carry out the following ongoing evaluations and reviews: 
(1)Evaluation of the policies and protocols established by the military departments providing such services and treatment, with a view towards the rights of victims of domestic violence, family violence, sexual assault, and stalking. 
(2)Evaluation of the programs established by the military departments providing services to victims of domestic violence, family violence, sexual assault, and stalking. 
(3)Evaluation of the delivery of services of the military departments that provide services and treatment to victims of domestic violence, family violence, sexual assault, and stalking through funds provided by the Department of Defense, Department of Justice, or Department of Health and Human Services. 
(4)Annual review of the facilities of the Department of Defense providing services to victims of domestic violence, family violence, sexual assault, or stalking. 
(5)Annual review of the National Domestic Violence Hotline, the National Sexual Assault Hotline, and the American Women Overseas Hotline relative to projects for military personnel, families and partners, and installation hotlines for victims of domestic violence, family violence, sexual assault, or stalking. 
(6)Annual review of the victim witness assistance programs within the Department of Defense. 
(7)Review of complaints of persons and investigation of those where victims may be in need of or benefit from assistance from a victim advocate. 
(8)Serve or designate a person to serve on the interdisciplinary councils under sections 201 and 202 of the Prevention of and Response to Sexual Assault and Domestic Violence in the Military Act. 
(9)Serve or designate a person to serve on the fatality review panels established by the Secretary of Defense under sections 4061, 6036, and 9061 of this title. 
(c)Policy responsibilities 
(1)The Director shall recommend to the Secretary of Defense and the Secretaries of the military departments a comprehensive policy on prevention and intervention to domestic violence, family violence, sexual assault and stalking involving members of the armed forces, families, and partners. The comprehensive policy shall address the following matters: 
(A)Prevention measures. 
(B)Education and training on prevention and intervention. 
(C)Investigation of complaints by command and law enforcement personnel. 
(D)Medical treatment of victims. 
(E)Confidential reporting of incidents. 
(F)Victim advocacy and intervention. 
(G)Oversight by commanders of administrative and disciplinary actions in response to substantiated incidents of domestic violence, family violence, sexual assault, or stalking. 
(H)Disposition of victims of domestic violence, family violence, sexual assault, or stalking, including review by appropriate authority of administrative separation actions involving victims of domestic violence, family violence, sexual assault, or stalking. 
(I)Disposition of members of the armed forces accused of domestic violence, family violence, sexual assault, or stalking. 
(J)Liaison and collaboration with civilian agencies on the provision of services to victims of domestic violence, family violence, sexual assault, or stalking. 
(K)Uniform collection of data on the incidence of sexual assaults and on disciplinary actions taken in substantiated cases of domestic violence, family violence, sexual assault, or stalking. 
(2)Not later than January 1, 2005, the Secretary of Defense, acting through the Office of the Victims’ Advocate, shall develop a comprehensive policy for the Department of Defense on the prevention and intervention of domestic violence, sexual assault, family violence and stalking involving members of the armed forces. The policy shall be based on— 
(A)a review of— 
(i)the Department of Defense Task Force on Care for Victims of Sexual Assaults; and 
(ii)the Defense Task Force on Domestic Violence; and 
(B)such other matters as the Secretary, in consultation with the Director of the Office of the Victims’ Advocate, considers appropriate. 
(3)The Office shall recommend changes in policies, personnel, and procedures for dealing with domestic violence, family violence, sexual assault and stalking based on evaluations outlined in subsection (b) and as the Director of the Office of the Victims’ Advocate considers appropriate. 
(4)The Office shall establish protective provisions and protocols, including a privacy privilege and nondisclosure policy. 
(5)The Office shall prescribe regulations to establish responsibilities of military law enforcement officials at the scene of domestic violence, as defined by section 1058 of this title, and fatality review panels, as defined by sections 4061, 6036, and 9061 of this title, to carry out the provisions of those sections. 
(6)The Office shall propose systemic reform and formal legal action to secure and ensure the legal, civil, and special rights of victims associated with the armed forces. 
(d)Education and training responsibilities 
(1)The Office shall conduct training for and provide technical assistance to— 
(A)commands; 
(B)victim advocates; 
(C)Family Advocacy Programs; 
(D)victim witness assistance; 
(E)commissions; liaisons; 
(F)judge advocates; and 
(G)law enforcement and security forces of the military departments. 
(2)The Office shall conduct annual, Defense-wide, mandatory training for— 
(A)command staff; first responders, including commanders; 
(B)law enforcement; 
(C)security forces; 
(D)victim advocates; 
(E)military criminal investigators; 
(F)Family Advocacy Programs; 
(G)sexual assault nurse examiners; 
(H)rape crisis advocates; 
(I)chaplains; 
(J)military health care providers; 
(K)judge advocates; and 
(L)other relevant staff. 
(3)The Office shall conduct train-the-trainer sessions to supplement annual mandatory training for first responders and command staff with quarterly training within commands. 
(4)The Office shall conduct programs of public education, including the development and distribution of brochures, booklets, posters, and handbooks outlining hotlines, services, contact information, policies, and protocols for victims. 
1813.Office of the Victims’ Advocate: Director and staff 
(a)Director 
(1)The Director of the Office shall be a person with knowledge of victims’ rights, advocacy, social services, and justice within Federal, State, and military systems.  
(2)The Director shall be a civilian qualified by training and expertise to perform the responsibilities of the Office and possessing a significant level of experience in advocacy for victims of sexual assault, domestic violence, family violence, and stalking. 
(3)The Director reports directly to the Secretary of Defense. 
(4)The position of Director is a Senior Executive Service position. The Secretary of Defense shall designate the position as a career reserved position under section 3132(b) of title 5. 
(5)The Secretary of Defense shall consult with the interdisciplinary council established under section 201 of the Prevention of and Response to Sexual Assault and Domestic Violence in the Military Act in the appointment of the Director. 
(b)Victims advocates 
(1)Victims advocates positions (as defined by section 534 of the National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 113 note)) shall be contracted by and assigned to the Director. Personnel shall be qualified by training, certification, and expertise to perform the duties of a victim advocate. 
(2)Victim advocates shall be civilians qualified by training, expertise, and certification to perform the responsibilities of the position, possessing a significant level of knowledge relative to the armed forces community and experience in advocacy for victims of sexual assault, domestic violence, family violence, and stalking. 
(3)The victim advocates report directly to the Director or the Director’s designee within the Office. 
(4)The Director shall consult with the interdisciplinary councils established under sections 201 and 202 of the Prevention of and Response to Sexual Assault and Domestic Violence in the Military Act in the contracting of victim advocates. 
(5)To the maximum extent practicable, the victim advocates shall be generally representative of the population of the United States with regard to race, gender, and cultural diversity. 
(c)Victim witness personnelVictim witness personnel shall be assigned to the Office. 
(d)Staff 
(1)Staff shall be provided to carry out the responsibilities of the Office, including sexual assault nurse examiners, community liaisons, trauma specialists, perpetrator behavioral specialists, and such other personnel as may be required to carry out the provisions of this section. 
(2)To the maximum extent practicable, the staff of the Office shall be generally representative of the population of the United States with regard to race, gender, and cultural diversity. 
1814.Office of the Victims’ Advocate: access 
(a)Access to senior officialsThe Director of the Office shall have direct and prompt access to the Secretary of Defense, the Secretary of each military department, and any commander when necessary for any purpose pertaining to the performance of the Director’s duties. 
(b)Access to informationThe Director shall have access to the following: 
(1)Name of a victim receiving services, treatment, or other programs under the jurisdiction of the military departments and the location of the victim, if in custody. 
(2)Written reports of sexual assault, sexual misconduct, domestic violence, family violence, or stalking prepared by the military departments. 
(3)Records required to maintain the responsibilities assigned to the Office. 
(4)Records of law enforcement, criminal investigative organizations, health care providers, and command and Family Advocacy Programs as may be necessary to carry out the responsibilities of the Office. 
(c)ConfidentialityTo the extent that any information referenced in this section provides the name and address of an individual who is the subject of any confidential proceeding, that name and address or related information that has the effect of identifying such individual shall not be released to the public without the consent of such individual. 
1815. Office of the Victims’ Advocate: authorities and powers 
(a)In generalThe Office of the Victims’ Advocate shall have the following authorities and powers: 
(1)To communicate privately by mail or orally with any victim, survivor, or family in treatment or under protective services of a military department. 
(2)To have access to records held by the clerk of courts, law enforcement, agencies, and institutions, public or private, and other agencies or persons with whom a particular case has been examined, including the right to inspect, copy, and subpoena such records. 
(3)To take whatever steps are appropriate to see that persons are made aware of the services of the Office, the purpose of the Office, and how the Office may be contacted. 
(4)To establish policies, procedures, and practices in order to protect the privacy and confidentiality of communications for persons seeking information and services with victim advocates and victim witness liaisons contracted by and assigned to the Office. 
(b)Confidentiality 
(1)Except as provided in paragraph (2), in order to ensure the safety of victims of domestic violence, family violence, sexual assault, sexual misconduct, or stalking and their families, the Office shall protect the confidentiality and privacy of persons receiving services. The Office may not disclose any personally identifying information or individual information collected in connection with services requested, used, or denied through its programs. The Office may not reveal individual victim information without the informed, written, reasonably time-limited consent of the person (or in the case of unemancipated minor, the minor and the parent or guardian) about whom information is sought, whether for the Office or for any other military, Tribal, Federal, State, or Territorial program. 
(2)If release of information referred to in paragraph (1) is compelled by statutory or court mandate, the Office shall make reasonable attempts to provide notice to victims affected by the disclosure of the information. If such personally identifying information is or will be revealed, the Office shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information. 
(3)The Office may share nonpersonally identifying data in the aggregate regarding services to the Office’s clients and nonpersonally identifying demographic information in order to comply with armed forces, Tribal, Federal, State or Territorial reporting, evaluation, or data collection requirements. 
(4)The Office may share court-generated information contained in secure, governmental registries for purposes of enforcement of protection orders. 
(c)Personally identifying informationIn this section, the term personally identifying information means individually identifying information from or about an individual, including the following: 
(1)A first and last name. 
(2)A home or other physical address, including street name and name of city or town. 
(3)If a member or former member of the armed forces— 
(A)active duty, reservist, guard, or veteran status; 
(B)assigned rate or rank; 
(C)duty station or deployment status; and 
(D)squad, unit, platoon, ship, fleet, wing, squadron, company or battalion of the Army, Navy, Marine Corps, or Air Force. 
(4)An email address or other online contact information, such as an instant messaging user identifier or a screen name that reveals an individual’s email address. 
(5)A telephone number. 
(6)A Social Security Number. 
(7)An Internet Protocol (IP) address or host name that identifies an individual. 
(8)A persistent identifier, such as a customer number held in a cookie or processor serial number, that is combined with other available data that identifies an individual. 
(9)Any information, including grade point average, date of birth, academic or occupational assignments or interests, athletic or extracurricular interests, racial or ethnic background, or religious affiliation, that, in combination with information specified in any of paragraphs (1) through (8), would serve to identify an individual. 
(d)StandardsThe Office shall abide by statutory, regulatory, professional, and ethical standards established within the professions relative to confidentiality of communications, including the Health Insurance Portability and Accountability Act, the National Association of Social Workers and American Psychological Association. 
1816.Office of the Victims’ Advocate: victim protection actions 
(a)Orders of protectionThe Office of the Victims’ Advocate shall obtain for any victim of sexual misconduct, sexual assault, family violence, domestic violence, or stalking, from any military command a no contact order or from a court of appropriate jurisdiction an order of protection, respectively, to safeguard the victim from additional physical or emotional harm. 
(b)Removal of an alleged offenderThe Office of the Victims’ Advocate shall request from any commanding officer an order for the relocation or reassignment of an alleged offender during an investigation, disciplinary action, or court-martial in order to ensure the safety of a victim. 
1817.Office of the Victims’ Advocate: victims advocates whistleblower protections 
(a)Whistleblower protections 
(1)No person may restrict a victim advocate within the Department of Defense in communicating with a victim or survivor of domestic violence, sexual assault, family violence, or stalking.  
(2) Paragraph (1) does not apply to a communication that is unlawful.  
(b)Prohibition of retaliatory personnel actionsNo person may take or threaten to take an unfavorable personnel action, or withhold or threaten to withhold a favorable personnel action, against a victim advocate as a reprisal for— 
(1)providing services to victims and survivors of domestic violence, sexual assault, family violence, intimate partner violence or stalking; 
(2)a communication to a Member of Congress or an Inspector General; 
(3)a communication with military law enforcement, military criminal investigators, judge advocates or command; 
(4)a communication with civilian law enforcement, county, state or United States attorneys, court officials, probation officers or victim service providers; or 
(5)any other person or organization, including any person or organization in the chain of command, in the course of providing services to a victim or survivor. 
(c)Prohibited personnel actionsAny action prohibited by subsection (b), including the threat to take any action and the withholding or threat to withhold any favorable action, shall be considered for the purposes of this section to be a personnel action prohibited by this section. 
(d)Investigation of allegations of prohibited personnel actions 
(1)If a victim advocate submits to an Inspector General an allegation that a personnel action prohibited by subsection (b) has been taken or threatened against the victim advocate with respect to a communication described in paragraph (2), the Inspector General shall take the action required in this section. 
(2)A communication described in this paragraph is a communication in which the victim advocate reasonably believes constitutes evidence of any of the following: 
(A)A violation of law or regulation, including a law or regulation prohibiting domestic violence, sexual assault, family violence, or stalking. 
(B)Gross mismanagement, an abuse of authority, or a substantial danger to community safety or public health. 
(3) 
(A)If the Inspector General receiving such an allegation is an Inspector General within a military department, that Inspector General shall promptly notify the Inspector General of the Department of Defense of the allegation. Such notification shall be made in accordance with regulations prescribed under subsection (e). 
(B)An Inspector General of the Department of Defense receiving an allegation as described in this section shall expeditiously determine, in accordance with regulations prescribed under subsection (e), whether there is sufficient evidence to warrant an investigation of the allegation. 
(C)Upon determining that an investigation of an allegation under this section is warranted, the Inspector General making the determination shall expeditiously investigate the allegation. 
(4)The Inspector General of the Department of Defense shall ensure that the Inspector General conducting the investigation of an allegation under this subsection is outside the immediate chain of command of both the victim advocate submitting the allegation and the individual or individuals alleged to have taken the retaliatory action. 
(5)Upon receiving an allegation under this subsection, the Inspector General shall conduct a separate investigation of the information that the victim advocate making the allegation believes constitutes evidence of wrongdoing as described in subparagraph (A) or (B) of paragraph (2) if there previously has not been such an investigation or if the Inspector General determines that the original investigation was biased or otherwise inadequate. 
(6) 
(A)After completion of an investigation under paragraphs (3), (4), or (5), the Inspector General conducting the investigation shall submit a report on the results of the investigation to the Secretary of Defense and the Director of the Office of the Victims’ Advocate and shall transmit a copy of the report on the results of the investigation to the victim advocate who made the allegation investigated. The report shall be transmitted to the Secretary of Defense, Director of the Office of the Victims’ Advocate, and the copy of the report shall be transmitted to the victim advocate, not later than 30 days after the completion of the investigation. 
(B)In the copy of the report transmitted to the victim advocate, the Inspector General shall ensure that the maximum disclosure of information possible, with the exception of information that is not required to be disclosed under section 552 of title 5. However, the copy need not include summaries of interviews conducted, nor any document acquired, during the course of the investigation. Such items shall be transmitted to the victim advocate, if the victim advocate requests the items, with the copy of the report or after the transmittal to the victim advocate of the copy of the report, regardless of whether the request for those items is made before or after the copy of the report is transmitted to the victim advocate. 
(C)If, in the course of an investigation of an allegation under this section, the Inspector General determines that it is not possible to submit the report required by subparagraph (A) within 180 days after the date of receipt of the allegation being investigated, the Inspector General shall provide to the Secretary of Defense and to the victim advocate making the allegation a notice— 
(i)of that determination including the reasons why the report may not be submitted within that time; and 
(ii)of the time when the report will be submitted. 
(D)The report on the results of the investigation shall contain a thorough review of the facts and circumstances relevant to the allegation and the complaint or disclosure and shall include documents acquired during the course of the investigation, including summaries of interviews conducted. The report may include a recommendation as to the disposition of the complaint.  
(e)Regulations 
(1)The Secretary of Defense shall prescribe regulations to carry out this section not later than 120 days after the date of enactment of this section. In prescribing regulations under this section, the Secretary of Defense shall provide for appropriate procedural protections for the subject of any investigation carried out under the provisions of that section including a process of appeal and review of investigative findings. 
(2)The Secretary shall provide in the regulations that a violation of the prohibition by a person subject to chapter 47 of this title is punishable as a violation of section 892 of this title (article 92 of the Uniform Code of Military Justice). 
1818.Office of the Victims’ Advocate: annual assessment 
(a)Data compliance and reportingThe Office of the Victims’ Advocate shall compile an annual report consisting of data collected by the military departments, including Defense Incident Based Reporting System (DIBRS), Case Information System, database on domestic violence as defined by section 1562 of this title, central registry of the Family Advocacy Program, military justice, criminal investigators, law enforcement, security forces and victim advocates. The data shall be collected pursuant to policies set forth by the Director of the Office. 
(b)Assessment of policies and proceduresNot later than January 15 each year, the Director shall conduct an assessment of the implementation during the preceding fiscal year of the policies and procedures of the military departments on the prevention and intervention for domestic violence, family violence, sexual assault and stalking involving members of the armed forces in order to determine the effectiveness of such policies and procedures during such fiscal year in providing an appropriate response to domestic violence, family violence, sexual assault and stalking. 
(c)Personnel analysisThe annual assessment shall include a review of personnel, including staffing levels, assignments, accessibility, availability, training, and duties of victim advocates, victim witness liaisons, sexual assault nurse examiners, and others considered appropriate by the Director assigned to assist victims of domestic violence, sexual assault, family violence, or stalking. The assessment shall include a review of personnel assigned to deployed units, along with recommendations to enhance availability, accessibility, and training for personnel. 
(d)Assessment of statutes and directivesThe annual assessment shall include a review of— 
(1)the Uniform Code of Military Justice, the Victims’ Rights and Restitution Act, the Violence Against Women Act, and other Federal statutes; 
(2)directives of the military departments; and 
(3)regulations of the military departments considered appropriate by the Director in order to enhance the foundation of law and policy within the military departments in response to domestic violence, family violence, sexual assault, and stalking. 
1819.Office of the Victims’ Advocate: annual reports 
(a)Annual reports 
(1)Not later than April 1, 2005, and January 15 of each year thereafter, the Director shall submit to the Secretary of Defense a report on the domestic violence, family violence, sexual assault, and stalking involving members of the armed forces during the preceding year. 
(2)Each report under paragraph (1) shall include the following: 
(A)The number of incidents of domestic violence, family violence, sexual assault, and stalking committed by or upon members of the armed forces, that were reported to military officials during the year covered by such report and the number of the cases so reported that were substantiated. 
(B)A synopsis of, and the disciplinary action taken in, each case. 
(C)The policies, procedures, and processes implemented by the military departments during the year covered by such report in response to incidents of domestic violence, family violence, sexual assault, and stalking involving members of the armed forces. 
(D)A plan for the actions that are to be taken in the year following the year covered by such report on the prevention of and response to domestic violence, family violence, sexual assault and stalking involving members of the armed forces. 
(3)Each report under paragraph (1) in 2006, 2007 and 2008 shall also include the assessment conducted by the Director under section 1818(b) of this title. 
(b)Report to CongressThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives each report submitted to the Secretary under this section, together with the comments of the Secretary on such report. The Secretary shall transmit the report for 2004 not later than May 1, 2005, and shall transmit the report for any subsequent year not later than March 15 of the following year. 
1820.Office of the Victims’ Advocate: policy implementation 
(a)ResponsibilityThe Secretary of Defense, acting through the Office of the Victims’ Advocate, shall implement the comprehensive policy developed pursuant to section 1812(c) of this title. 
(b)Application of comprehensive policy to military departmentsThe Secretary shall ensure that, to the maximum extent practicable, the policy developed under subsection (c) is implemented uniformly by the military departments. 
(c)Policies and procedures of the military departments 
(1)Not later than March 1, 2005, the Secretary of Defense and Secretaries of the military departments, in consultation with the Office of the Victims’ Advocate, shall prescribe regulations, or modify current regulations, on the policies and procedures of the military departments on the prevention of and response to domestic violence, family violence, sexual assault, or stalking involving members of the armed forces in order— 
(A)to conform such policies and procedures to the policy developed under subsection (b); and 
(B)to ensure that such policies and procedures include the elements specified in paragraph (2). 
(2)The elements specified in this paragraph are as follows: 
(A)A program to promote awareness of the incidence of domestic violence, family violence, sexual assault, and stalking involving members of the armed forces. 
(B)A program to provide victim advocacy and intervention for members of the armed forces with victims of domestic violence, family violence, sexual assault, and stalking, which program shall make available, at home stations and in deployed locations, trained advocates who are readily available to intervene on behalf of such victims. 
(C)Procedures for members of the armed forces to follow in the case of an incident of domestic violence, family violence, sexual assault, or stalking involving a member of the armed forces, including— 
(i)procedures for confidential reporting and for seeking services with victim advocates; 
(ii)specification of the person or persons to whom the alleged offense should be reported; 
(iii)specification of any other person whom the victim should contact; and 
(iv)procedures for the preservation of evidence. 
(D)Procedures for disciplinary action in cases of domestic violence, family violence, sexual assault, and stalking by members of the armed forces. 
(E)Other sanctions authorized to be imposed in cases of sexual assault by members of the armed forces. 
(F)Training for all members of the armed forces, including specific training for members of the armed forces who process allegations of domestic violence, family violence, sexual assault, and stalking committed by or upon members of the armed forces. 
(G)Any other matters that the Secretary of Defense, in consultation with the Director of the Office of the Victims’ Advocate, considers appropriate.  
(d)Report on improvement of capability to intervene in domestic violence, family violence, sexual assault and stalkingNot later than March 1, 2005, the Secretary of Defense, following consultation with the Director of the Office of the Victims’ Advocate, shall submit to Congress a proposal for such legislation as the Secretary considers necessary to enhance the capability of the Department of Defense to address matters relating to domestic violence, family violence, sexual assault, and stalking involving members of the armed forces. 
1821.Authorization of appropriations 
(a)There is authorized to be appropriated for each of fiscal years 2005 through 2009 for Operation and Maintenance, Defense-Wide, the amount of $10,000,000 to carry out the functions of the Office of the Victims’ Advocate in the Department of Defense. Funds available under this section shall remain available until expended. 
(b)Of the amounts appropriated to carry out this section for any fiscal year, the Secretary— 
(1)may not use more than 3 percent for evaluation, monitoring, site visits, conferences and other administrative costs associated with conducting activities under this section; 
(2)shall use not less than 20 percent for programs addressing domestic violence, family violence, sexual assault, and stalking that are operated by, or in partnership with, civilian victim services; and  
(3)shall use not less than 5 percent for technical assistance and training to be provided by organizations having demonstrated expertise in developing collaborative community and system responses to domestic violence, family violence, sexual assault and stalking. Technical assistance and training under paragraph (3) may be offered to the elements of the armed forces, installations, or commands in the process of developing community responses, whether they are receiving funds under this section or not..  
102.Victims advocates 
(a)Program ChangesSection 534 of National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 113 note), is amended as follows: 
(1)Subsection (a)(1) is amended by striking Under Secretary of Defense for Personnel and Readiness and inserting Director of the Office of the Victims’ Advocate. 
(2)Subsection (b) is amended— 
(A)in the matter preceding paragraph (1), by striking dependents and inserting family members and partners; and  
(B)in paragraph (2), by striking Intrafamilial sexual and inserting Sexual. 
(3)Paragraph (1) of subsection (d) is amended by striking provide and all that follows and inserting provide the following: 
 
(A)Crisis intervention. 
(B)Screening and evaluation of the needs of victims of domestic violence, family violence, sexual assault, and stalking. 
(C)Information on safe and confidential ways to seek assistance to address domestic violence, family violence, sexual assault, and stalking. 
(D)Information on available services within the military departments and civilian communities. 
(E)Assistance in obtaining those services, including medical treatment for injuries. 
(F)Appropriate referrals to military and civilian community-based domestic violence programs and sexual assault victim service providers with the capacity to support servicemembers, family members, or partners. 
(G)Information on legal rights and resources for personnel, family members, or partners in both the military and civilian programs. 
(H)Development and coordination of a safety plan with appropriate assistance and intervention components including, law enforcement, command, and Family Advocacy Program. 
(I)Advocacy for victims outlined in subsection (b), including assistance in obtaining and entering no contact orders from military commands or orders of protection from a court of appropriate jurisdiction, respectively. 
(J)Information on benefits, including Department of Defense transitional compensation, victims of crime compensation, and veterans' benefits. 
(K)Coordination among services, including medical, legal, and psychological counseling. 
(L)Education. 
(M)Transportation. 
(N)Pre-trial, trial, and post-trial support. 
(O)Voting member of the Case Review Committee. 
(P)Serve as the liaison with civilian community-based service providers. 
(Q)Confidential handling of all documents or conversations relative to victim care, services, benefits, and treatment. 
(R)Advocacy for the expressed interest and safety of a victim during testimony in a court-martial or civilian judicial system. 
(S)Follow-up to all identified victims (including those who have declined services) three months following initial contact to ascertain whether further intervention is, or is not, warranted. 
(T)Other appropriate assistance.. 
(4)Paragraph (2) of subsection (d) is amended by striking through the family advocacy programs of the military departments and inserting through the Office of the Victims' Advocate in the Office of the Secretary of Defense. 
(5)Such section is further amended— 
(A)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(B)by striking subsection (e) and inserting the following new subsections: 
 
(e)Education and trainingThe Secretary of Defense, acting through the Director of the Office of the Victims' Advocate, shall do the following: 
(1)Develop curricula for mandatory training of personnel, including, first responders, security forces, law enforcement, medical personnel, command staff, military justice personnel, and military criminal investigators in consultation with the Office of the Victims’ Advocate. 
(2)Conduct mandatory annual training of first responders, medical personnel, command staff, military justice, and military criminal investigators. 
(3)Conduct and support train the trainer sessions as specified in subsection (d) of section 1812 of title 10, United States Code. 
(4)Educate the community of criminal investigators, security forces, law enforcement, organizations, schools, and health care providers, to responsibly respond to victims and perpetrators of domestic violence, family violence, sexual assault, or stalking associated with the Armed Forces and to understand— 
(A)domestic violence, family violence, sexual assault, and stalking and their effects on members of the Armed Forces and their family members and partners; 
(B)relevant laws, court procedures, and policies that affect members of the Armed Forces and their family members and partners who are victims or perpetrators of domestic violence, sexual assault, family violence, or stalking; 
(C)educate the community to identify, assess, and respond appropriately to domestic violence, sexual assault, family violence, and stalking and meet the needs of members of the Armed Forces and their family members and partners; and 
(D)provide appropriate resources in response to domestic violence, family violence, sexual assault, and stalking and assure that necessary services dealing with physical and mental health of victims are available. 
(f)StaffingThe Secretary of Defense, acting through the Director of the Office of the Victims' Advocate, shall provide for the assignment of civilian personnel on a full-time basis to victims' advocates programs established under subsection (a). The Secretary, acting through the Director, shall ensure that sufficient numbers of such full-time personnel are assigned to those programs to enable the programs to be carried out effectively, including the assignment of victim advocates to deployed units. .  
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out the functions of victims' advocates in the Department of Defense $5,000,000 in each fiscal years 2005 through 2009. 
(c)AvailabilityFunds appropriated under subsection (b) shall remain available until expended. Of the amounts appropriated to carry out this section for any fiscal year, the Secretary— 
(1)may not use more than 3 percent for evaluation, monitoring, site visits, conferences, and other administrative costs associated with conducting activities under this section; 
(2)shall use not less than 10 percent for programs addressing domestic violence and sexual assault that are operated by, or in partnership with, civilian victim services; and 
(3)shall use not less than 5 percent for technical assistance and training to be provided by organizations having demonstrated expertise in developing collaborative community and system responses to domestic violence, family violence, sexual assault, and stalking. Technical assistance and training under paragraph (3) may be offered to the elements of the Armed Forces, installations, or commands in the process of developing community responses, whether they are receiving funds under this section or not. 
IIInterdisciplinary councils within the Department of Defense 
201.Department of Defense interdisciplinary council 
(a)Department of Defense CouncilThe Secretary of Defense, in consultation with the Director of the Office of the Victims’ Advocate of the Department of Defense, shall establish a Department of Defense interdisciplinary council to coordinate and oversee victims’ advocates programs of the Department of Defense.  
(b)Composition 
(1)The Council shall consist of 12 members to be appointed by the Secretary of Defense. The Council shall include members appointed from each of the Army, Navy, Air Force, and Marine Corps and shall include an equal number of personnel of the Department of Defense (military and civilian) and persons from outside the Department of Defense. 
(2)Members appointed from outside the Department of Defense may be appointed from other Federal departments and agencies, from State and local agencies, and from the private sector. 
(3)The Secretary shall ensure that membership includes at least one judge advocate. 
(4)In appointing members to the Interdisciplinary Council, the Secretary may consult with— 
(A)the Attorney General regarding representation from the Office of Violence Against Women of the Department of Justice; and 
(B)the Secretary of Health and Human Services regarding representation from the Women’s Health Office and the Administration for Children and Families of the Department of Health and Human Services. 
(5)Each member of the Interdisciplinary Council appointed from outside the Department of Defense shall be an individual who has demonstrated expertise and experience in the fields of sexual assault, domestic violence, family violence, or stalking or shall be appointed from one of the following: 
(A)The Centers for Disease Control and Prevention of the Department of Health and Human Services. 
(B) Civilian law enforcement. 
(C) A judicial policy organization. 
(D)A national crime victim organization. 
(E)A victim service organization. 
(F)A survivor of domestic violence, sexual assault, family violence, or stalking in which the perpetrator was a servicemember. 
(6)Members of the Interdisciplinary Council shall be appointed not later than 90 days after the date of the enactment of this Act. 
(7)Members of the Interdisciplinary Council shall serve for a period of two years. The membership of the Interdisciplinary Council shall be rotated by composition and appointments as defined in paragraphs (1), (2), and (5) every two years. 
(c)Co-ChairsThere shall be two co-chairs of the Interdisciplinary Council. One of the co-chairs shall be designated by the Secretary of Defense at the time of appointment from among the Department of Defense personnel on the Interdisciplinary Council. The other co-chair shall be selected among the members appointed from outside the Department of Defense by those members. 
(d)Administrative Support 
(1)Each member of the Interdisciplinary Council who is a member of the Armed Forces or a civilian officer or employee of the United States shall serve without compensation (other than compensation to which entitled as a member of the Armed Forces or an officer or an employee of the United States, as the case may be). Other members of the Interdisciplinary Council shall be appointed in accordance with, and subject to, section 3161 of title 5, United States Code. 
(2)The Director of the Office of the Victims’ Advocate, under the direction of the Secretary of Defense, shall provide oversight of the Interdisciplinary Council. The Office of the Victims’ Advocate shall provide the Interdisciplinary Council with personnel facilities and other administrative support as necessary for the performance of the Interdisciplinary Council’s duties.  
(e)Installation VisitsThe Director of the Office of the Victims’ Advocate shall coordinate with the Secretaries of the military departments to provide for visits to the installations. 
(f)ReportNot later than 18 months after the date on which all members of the Interdisciplinary Council have been appointed, the Interdisciplinary Council shall submit to the Secretary a report recommending specific ways in which the Office of the Victims’ Advocate and victim advocates may more effectively address matters relative to sexual assault, domestic violence, family violence, and stalking committed by or upon servicemembers. The report shall include an assessment of, and recommendations concerning the following: 
(1)Victim safety programs. 
(2)Confidentiality of communications for victims. 
(3)Offender accountability. 
(4)Prevention of sexual assault, domestic violence, family violence, and stalking. 
(5)Collaboration among military organizations with responsibility or jurisdiction with respect to sexual assault, domestic violence, family violence, and stalking. 
(6)Coordination between military and civilian communities including service organizations and law enforcement with respect to sexual assault, domestic violence, family violence and stalking. 
(7)Adaptation of best professional practices within the civilian communities with respect to sexual assault, domestic violence, family violence and stalking. 
(8)Data collection, case management, and tracking. 
(9)Curricula and training including standardized training for Armed Forces personnel and community-based advocates, organizations, and service providers. 
(10)Standardization of guidelines, directives, and statutes. 
(11)Other issues identified by the Interdisciplinary Council. 
(g)Authorization of appropriationThere are authorized to be appropriated to carry out the functions of the Interdisciplinary Council in the Department of Defense $2,000,000 for each of fiscal years 2005 through 2009. 
202.Military department councils 
(a)EstablishmentThe Secretary of each military department, in consultation with the Director of the Office of the Victims’ Advocate, shall establish interdisciplinary councils within that military department as appropriate to ensure the fullest coordination and effectiveness of the victims’ advocates program of the military department.  
(b)Composition, etcThe composition, administrative support, organization, coordination, and oversight within the interdisciplinary councils appointed by the Secretaries of the military departments shall be similar to the Interdisciplinary Council established within the Department of Defense pursuant to section 201. 
(c)Interdisciplinary councils at installationsThe victim advocate, in consultation with the command at each military installation, shall establish a council. The composition, administrative support, coordination and oversight within the interdisciplinary councils at installations shall be similar to the Interdisciplinary Council established within the Department of Defense. 
203.Conforming repealSection 534 of the National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 113 note) is amended by striking subsection (c). 
IIIReporting of sexual assault, domestic violence, and stalking within the Department of Defense 
301.Complaints of sexual assault and domestic violence 
(a)In GeneralChapter 80 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1566.Complaints of sexual assault, domestic violence, family violence, or stalking: investigation by commanding officers 
(a)Action on complaints alleging sexual assault, domestic violence, family violence or stalkingA commanding officer or officer in charge of a unit, vessel, facility, or area of the Army, Navy, Air Force, or Marine Corps who receives from a victim, or from a member of the command, or a civilian employee under the supervision of the officer or a victim advocate of the Department of Defense a complaint alleging sexual assault, domestic violence, family violence, or stalking by a member of the armed forces or a civilian employee of the Department of Defense shall carry out an investigation of the matter in accordance with this section. 
(b)Commencement of investigationTo the extent practicable, a commanding officer or officer in charge receiving such a complaint shall, within 72 hours after receipt of the complaint— 
(1)forward the complaint or a detailed description of the allegation to the next superior officer in the chain of command who is authorized to convene a general court-martial; 
(2)commence, or cause the commencement of, an investigation of the complaint, including engaging law enforcement, criminal investigators, judge advocates, victim advocates, and victim witness liaisons; and 
(3)advise the complaint of the commencement of the investigation. 
(c)Duration of investigationTo the extent practicable, a commanding officer or officer in charge receiving such a complaint shall ensure that the investigation of the complaint is completed not later than 14 days after the date on which the investigation is commenced. 
(d)Judge Advocate ReportTo the extent practicable, a commanding officer or officer in charge receiving such a complaint shall require a report of the judge advocate, including the results of the investigation, application of the disciplinary or punitive articles under the Uniform Code of Military Justice, and any recommendations for actions to be taken as a result of the investigation, within 20 days after the date on which the investigation is commenced. 
(e)Report on InvestigationTo the extent practicable, a commanding officer or officer in charge receiving such a complaint shall— 
(1)submit a final report on the results of the investigation, including any action taken as a result of the investigation, to the next superior officer referred to in subsection (b)(1) within 30 days after the date on which the investigation is commenced; or 
(2)submit a report on the progress made in completing the investigation to the next superior officer referred to in subsection (b)(1) within 30 days after the date on which the investigation is commenced and every 14 days thereafter until the investigation is completed and, upon completion of the investigation, then submit a final report on the results of the investigation, including any action taken as a result of the investigation, to that next superior officer. 
(f)DefinitionsIn this section: 
(1)Domestic violenceThe term domestic violence has the meaning given that term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2). 
(2)Family violenceThe term family violence has the meaning given that term in section 308 of the Family Violence Prevention and Services Act (42 U.S.C. 10408). 
(3)Sexual assaultThe term sexual assault has the meaning given that term in section 2003(6) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2(6)). 
(4)Sexual misconductThe term sexual misconduct includes the following: 
(A)Sexual harassment, entailing any conduct involving sexual harassment that— 
(i)in the case of conduct of a person who is subject to the provisions of chapter 47 of this (the Uniform Code of Military Justice), comprises a violation of a provision of subchapter X of such chapter (relating to punitive articles of such Code) or an applicable regulation, directive, or guideline regarding sexual harassment that is prescribed by the Secretary of Defense or the Secretary of a military department; and 
(ii)in the case of an employee of the Department of Defense or a family member subject to the jurisdiction of the Secretary of Defense or of the Secretary of a military department, comprises a violation of a regulation, directive, or guideline that is applicable to such employee or family member. 
(B)Sexual abuse. 
(C)Sexual assault. 
(D)Sexual battery. 
(E)Rape. 
(5)StalkingThe term stalking means engaging in a course of conduct as proscribed in chapter 109A of title 18, as directed at a specific person that would cause a reasonable person to fear death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family when— 
(A)the person engaging in such conduct has knowledge or should have knowledge that the specific person will be placed in reasonable fear of death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family; and 
(B)the conduct induces fear in the specific person of death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family. 
(6)VictimThe term victim means a person who is a victim of domestic violence, family violence, sexual assault, stalking, or sexual misconduct committed— 
(A)by or upon a member of the armed forces; 
(B)by or upon a family member of a member of the armed forces; 
(C)by or upon a person who shares a child in common with a member of the armed forces; 
(D)by or upon a person who is cohabiting with or has cohabited as a spouse with a member of the armed forces; 
(E)by or upon a person similarly situated to a spouse of a member of the armed forces; or 
(F)by or upon any other person who is protected from the acts of a member of the armed forces or an officer or employee of the Department of Defense in the official capacity of that member, officer, or employee. 
(7)ComplaintThe term complaint, with respect to an allegation of sexual misconduct, family violence, sexual assault, stalking, or domestic violence, includes a report of such allegation.  
(g)Annual Reports to Service SecretariesNot later than March 15, 2005, and January 1 of each year thereafter each officer receiving a complaint forwarded in accordance with this section shall submit to the Secretary of the military department concerned a report on all such complaints and the investigations of such complaints (including the results of the investigations, in cases of investigations completed during the preceding year). 
(h)Annual report to Secretary of Defense and Congress 
(1)Not later than April 1, 2005, and January 15 of each year thereafter, each Secretary of a military department receiving a report under subsection (f) shall submit to the Secretary of Defense a report on the complaints and investigations of sexual assault, domestic violence, family violence, and stalking. 
(2)The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives each report submitted to the Secretary under this paragraph (1), together with the comments of the Secretary on each such report. The Secretary shall transmit the report for 2004 not later than May 1, 2005, and shall transmit the report for any year thereafter not later than March 15 of the year following such year.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1566. Complaints of sexual assault, domestic violence, family violence, or stalking: investigation by commanding officers. 
302.Response of military law enforcement officials to domestic violence incidents 
(a)In generalChapter 80 of title 10, United States Code, is amended by adding after section 1566, as added by section 301, the following new sections:  
 
1567.Domestic violence: responsibilities of military law enforcement officials 
(a)DefinitionsIn this section: 
(1)Military law enforcement officialThe term military law enforcement official means a person authorized under regulations governing the armed forces to apprehend persons subject to the Uniform Code of Military Justice (chapter 47 of this title) or to trial thereunder. 
(2)Domestic violenceThe term domestic violence means any of the following engaged in by a person against the person’s spouse or former spouse or against a person with whom the person resides or formerly resided or against an individual with whom the person has a child in common: 
(A)Infliction of physical pain, bodily injury, or illness or damage to property. 
(B)Intentional impairment of physical condition. 
(C)A threat of conduct that would cause bodily injury or damage to property. 
(b)Circumstances requiring arrestA military law enforcement officer shall arrest and take into custody a person if— 
(1)the officer has reasonable grounds to believe that the person has committed domestic violence and that the person’s actions are the commission of a crime; and 
(2)any of the following circumstances is present: 
(A)The officer has reasonable basis for believing that continued domestic violence against the alleged victim is likely. 
(B)There is evidence of physical injury to the alleged victim. 
(C)The use of a deadly weapon or dangerous instrument is evident.  
(c)Arresting Officer’s ReportAn officer who makes an arrest under subsection (b) shall submit a full written report of the alleged domestic violence incident to the officer’s supervisor and to the judge advocate within 10 days of the arrest. Such a report shall include— 
(1)a description of physical injuries observed, if any; 
(2)whenever possible, a statement from the victim and witnesses concerning the alleged domestic violence; and 
(3)a statement that a copy of legal rights and notices was given to the victim. 
(d)Law enforcement policies 
(1)The Secretary of Defense shall prescribe regulations to implement written policies regarding arrest procedures for domestic violence incidents. Those policies shall include the following: 
(A)In most circumstances, a military law enforcement officer should arrest and take a person into custody if the officer has reasonable grounds to believe that the person is committing or has committed domestic violence and that the actions constitute the commission of a crime. 
(B)When the officer has reasonable grounds to believe that the spouses or former spouses or other persons who reside together or resided together or share a child in common are committing or have committed domestic violence against each other, the officer does not have to arrest both parties but should arrest the person whom the officer believes to be the primary physical aggressor. In determining who is the primary physical aggressor, an officer should consider the intent of this section to protect victims of domestic violence, the relative injury or fear inflicted on the persons involved, or any history of domestic violence between these persons, if that history can be ascertained by the officer, or response of a person who acts in a reasonable manner to protect oneself or another family or household member from domestic violence. No victim shall be denied relief or arrested or charged for a domestic violence offense because the victim used reasonable force in self defense against domestic violence by an attacker. 
(C)A military law enforcement officer’s decision as to whether or not to arrest under this section may not be based on the consent of the victim or any subsequent prosecution or on the relationship or the rank of the persons involved in the incident. 
(D)A military law enforcement officer’s decision not to arrest under this section may not be based solely upon the absence of visible injury or impairment. 
(2)The policies under paragraph (1) shall include a procedure applicable to the report and referral required under subsection (c). Such procedures shall require that the military law enforcement agency shall, without charge, send a copy of the initial report and any subsequent, supplemental, or related report, which excludes the victim’s statement or other materials that are part of an active criminal investigation and are exempt from disclosure, to the command and Family Advocacy Program exercising responsibility over the area in which the incident took place, to the victim advocate within the Department of Defense assigned to the installation and the nearest local domestic violence center within 24 hours of the agency’s receipt of the report. The report furnished to the Family Advocacy Program, victim advocate, and local domestic violence center shall include a narrative description of the domestic violence incident. 
(3)The policies under paragraph (1) shall include a procedure for notifying the alleged victim of the incident of domestic violence services from which the victim may receive assistance. The military law enforcement officer shall provide the victim immediate notice of the legal rights and remedies available to the victim. Such notice shall be in a standard form developed and distributed by the Secretary of Defense. As necessary, the Secretary shall revise the victims rights brochure to include a summary of this section using simple English and shall distribute the notice as a model form to be used by all military law enforcement agencies. The notice shall include the following: 
(A)The resources available for the area in which domestic violence services are sought, including military resources (victim advocates, Family Advocacy Program, judge advocates, medical personnel, and command) and civilian agencies (shelter, victim advocates, counseling, county or state attorney offices and centers). 
(B)A copy of the following statement: If you are a victim of domestic violence, you may ask the county or state attorney or judge advocate or Director of Special Investigations or command to file a complaint. You also have the right to go to court and file a petition requesting a protective order from domestic violence to include provisions which restrain the alleged perpetrator from further acts of abuse; direct the abuser to leave your house; prevent the abuser from entering your residence, school, business or place of employment; award you custody of your minor child or children; and direct the abuser to pay support to you and the minor children if he/she has a legal obligation to do so. You also have the right to request a military no contact order containing the above provisions.. 
(4)The policies under paragraph (1) shall include a procedure for notifying the alleged victim of the incident, a description of the procedure for releasing the arrested person, and the likelihood and probable time of the arrested person’s release. 
(5)In the development of policies under this subsection, the Secretary and military law enforcement shall consult with law enforcement agencies and organizations with expertise in the recognition of domestic violence incidents. 
(6)This section does not limit the authority of military law enforcement to establish policies that require arrests under circumstances other than those set forth in this section. 
(e)Report requirements of military law enforcement 
(1)A military law enforcement officer who responds to a domestic violence incident shall prepare a domestic violence incident report. 
(2)If a military law enforcement officer has reasonable grounds to arrest a person who is committing or has committed domestic violence and that person’s actions constitute the commission of a crime, the officer shall prepare a written statement detailing why the person was not arrested. The report shall be sent to the judge advocate for the command of the suspect where the acts took place, immediately upon the completion of the investigation of the incident. The judge advocate shall review the report to determine whether the person involved in the incident should be charged with the commission of a crime. 
(3)All information contained in the domestic violence incident report shall be forwarded to the appropriate military criminal investigative unit, to the judge advocate with responsibility for the jurisdiction, and to the command of the suspect and installation. 
(4)The domestic violence incident report shall be on a form set forth in regulations prescribed by the Secretary of Defense in consultation with the Director of Special Investigations. The form shall include provisions for the following information: 
(A)The relationship of the parties. 
(B)The sex of the parties. 
(C)The time and date of the incident. 
(D)The number of domestic violence calls investigated. 
(E)Whether children were involved, or whether the alleged act of domestic violence had been committed in the presence of children. 
(F)The type and extent of the abuse. 
(G)The number and type of weapons involved. 
(H)The action taken by the law enforcement officer. 
(I)The existence of any prior court or military orders issued to the parties. 
(J)The number of domestic violence calls alleging a violation of a military no contact order or civilian protective order. 
(K)The number of arrests for a violation of a civilian protective order or details of disciplinary action taken for the violation of a military no contact order. 
(L)Any other data that may be necessary for a complete analysis of all circumstances leading to the alleged incident of domestic violence. 
(f)Contact prohibitions 
(1)Unless there is a waiver, during the 72 hours immediately following an arrest for a domestic violence incident, the person arrested— 
(A)shall avoid the residence of the alleged victim of the domestic violence incident and, if applicable, any premises temporarily occupied by the alleged victim; and 
(B)shall avoid contacting or causing any person, other than law enforcement officers or military criminal investigators, judge advocates, or command, to contact the alleged victim. 
(2)Unless there is a waiver, a law enforcement officer who releases a person arrested for domestic violence from custody less than 72 hours after the arrest shall inform the arrested person orally and in writing of the requirements of this section and the consequences of violating this section. The arrested person shall sign an acknowledgement on the written notice that the person has had notice of, and understands the requirements, the consequences and the provisions of this section. If the arrested person refuses to sign the notice, the person may not be released from custody. 
(3)If there is a waiver under paragraph (1) and the person is arrested under this section, the law enforcement officer who releases the arrested person shall inform the arrested person orally and in writing of the waiver. 
(4)Failure to comply with the notice requirement under paragraph (2) regarding a person who is lawfully released from custody does not affect the prosecution for a crime of domestic violence. 
(g)Conditional releaseA person arrested and taken into custody for a domestic violence incident is eligible for conditional release. Unless there is a waiver under section (f), as part of the conditions of any such release that occurs within 72 hours immediately following such an arrest, the person shall be made to comply with the requirements under subsection (f)(1) and to sign the acknowledgement under subsection (f)(2).  
1568.Domestic violence: prosecution policiesThe staff judge advocate within the Office of the Secretary of Defense shall develop and implement written policies encouraging the prosecution of domestic violence offenses. Those policies shall include the following: 
(1)A policy indicating that a judge advocate’s recommendation not to prosecute a domestic violence incident should not be based— 
(A)solely upon the absence of visible indications of injury; 
(B)consent of the victim; 
(C)consideration of the relationship of the parties; or 
(D)the character, rank, rate, or quality of service of members of the armed forces, officers or employees.  
(2)A policy indicating that when a domestic violence incident is not prosecuted by the judge advocates, including a report made under this section, the decision by the judge advocates should be made not later than 28 days after the date on which the judge advocate general has received notice of the incident. 
(3)Whether or not the command, in consultation with the judge advocate, decides to prosecute the member of the armed forces, officer, or employee, the judge advocates shall provide a written report that is complete and clearly indicates the reasons for any disciplinary action, punitive or administrative, against a armed forces member of the armed forces or officer or employee of the Department of Defense.  
1569.Domestic violence: education and trainingAny education and training for military law enforcement, military criminal investigators, or judge advocates relating to the handling of domestic violence shall include enforcement of criminal laws in domestic violence incidents and protection of the alleged victim. Law enforcement agencies and organizations with expertise in the recognition and handling of domestic violence incidents shall conduct training on a competitive basis. 
1570.Domestic violence: annual reports 
(a)Reports to Secretaries of the Military DepartmentsEach judge advocate for a command who in the official capacity of that judge advocate receives an allegation of domestic violence shall submit to the Secretary of the military department concerned notification of that allegation, together with such information as the Secretary may require, including the following: 
(1)The number of arrests for domestic violence incidents in that judge advocate’s command, compiled and furnished by military law enforcement and military criminal investigators. 
(2)The number of subsequent prosecutions and convictions of those arrested for domestic violence incidents. 
(3)A listing of the number of arrests, prosecutions, and convictions under paragraph (1) and (2) shall include categories by statutory reference of offenses under the Uniform Code of Military Justice (chapter 47 of this title) and include totals for all categories. 
(b)Reports to the Secretary of DefenseNot later than March 15, 2005, and January 1 of each year thereafter, the Secretaries of the military departments shall submit to the Secretary of Defense an annual report on the number of arrests, disposition of cases, subsequent prosecutions or disciplinary actions, and convictions for domestic violence involving members of the armed forces and officers and employees of the Department of Defense under their jurisdiction during the preceding year. 
(c)Reports to congressNot later than April 1, 2005, and January 15 of each year thereafter, the Secretary of Defense shall submit to Congress an annual report on the number of arrests, disposition of cases, subsequent prosecutions or disciplinary actions, and convictions for domestic violence involving members of the armed forces and officers and employees of the Department of Defense during the preceding year.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 1566, as added by section 301, the following new items: 
 
 
1567. Domestic violence: responsibilities of military law enforcement officials 
1568. Domestic violence: prosecution policies 
1569. Domestic violence: education and training 
1570. Domestic violence: annual reports. 
(c)DeadlineThe Secretary of Defense shall prescribe in regulations the procedures to carry out sections 1567 through 1570 of title 10, United States Code, as added by subsection (a) of this section, not later than 90 days after the date of the enactment of this Act. 
(d)Conforming repeal 
(1)Section 1058 of title 10, United States Code, is repealed. 
(2)The table of sections at the beginning of chapter 53 is amended by striking the item relating to section 1058. 
303.Investigations of sexual and domestic violence cases involving Department of Defense personnel 
(a)EstablishmentChapter 4 of title 10, United States Code, is amended by adding at the end the following new section: 
 
144.Director of Special Investigations 
(a)AppointmentThere is a Director of Special Investigations in the Department of Defense. The Director is appointed by the Secretary of Defense from among civilians who have a significant level of experience in criminal investigations and possess a significant level of training and expertise in domestic violence, family violence, sexual assault, or stalking. The Director reports directly to the Secretary of Defense. 
(b)Senior executive service positionThe position of Director of Special Investigations is a Senior Executive Service position. The Secretary shall designate the position as a career reserved position under section 3132(b) of title 5. 
(c)DutiesSubject to the authority, direction, and control of the Secretary of Defense, the Director of Special Investigations shall perform the duties set forth in this section and such other related duties as the Secretary may prescribe. 
(d)Data compliance and reporting 
(1)The Director shall obtain, compile, store, monitor, and (in accordance with this section) report information on each allegation of domestic violence, family violence, sexual assault, sexual misconduct, or stalking of a member of the armed forces or of a family member of a member of the armed forces against a member of the armed forces, against a family member of a member of the armed forces, or against a civilian not a family member of a member of the armed forces that is received by a member of the armed forces or an officer or employee of the Department of Defense in the official capacity of that member, officer, or employee. 
(2)The information compiled pursuant to paragraph (1) shall include the following: 
(A)The number of complaints containing an allegation referred to in paragraph (1) that are received as described in that paragraph. 
(B)The number of such complaints that are investigated. 
(C)In the case of each complaint— 
(i)the organization that investigated the complaint (if investigated); 
(ii)the disposition of the complaint upon completion or other termination of the investigation; and 
(iii)the status of results of any judicial action, nonjudicial disciplinary action, or other action taken. 
(D)The number of complaints that were disposed of by formal adjudication in a judicial proceeding, including— 
(i)the number disposed of in a court-martial; 
(ii)the number disposed of in a court of the United States; 
(iii)the number disposed of in a court of a State or territory of the United States or in a court of a political subdivision of a State or territory of the United States; 
(iv)the number disposed of by a plea of guilty; 
(v)the number disposed of by a trial on a contested basis; and 
(vi)the number disposed of on any other basis. 
(E)The number of complaints that were disposed of by formal adjudication in an administrative proceeding. 
(3)The Director shall make the information obtained and compiled under this subsection available to the Secretary of Defense, the Secretaries of the military departments, the Committees on Armed Services and the Committees on the Judiciary of the Senate and House of Representatives, any law enforcement agency concerned, and any court concerned. The information obtained, compiled, and transmitted to Congress shall be made available via an Internet website maintained by the Department of Defense. 
(e)Direct InvestigationsThe Director shall investigate each allegation of sexual misconduct, sexual assault, family violence, stalking, or domestic violence referred to in subsection (d)(1)— 
(1)that is made directly to, or that is referred to, the Director, including such an allegation that is made or referred to the Director— 
(A)by a victim of the alleged sexual misconduct, domestic violence, family violence, sexual assault, or stalking who is a member of the armed forces or a family member of a member of the armed forces; or 
(B)by an investigative organization of the Department of Defense or one of the military departments; or 
(C)by a commander of a member of the armed forces alleged to have engaged in sexual misconduct, sexual assault, domestic violence, family violence, or stalking or to have been the victim of sexual misconduct, sexual assault, domestic violence, family violence, or stalking; or 
(2)that the Secretary directs the Director to investigate. 
(f)Oversight and quality control of other investigations 
(1)The Director shall monitor the conduct of investigations by units, offices, agencies, and other organizations within the Department of Defense regarding allegations of sexual misconduct, sexual assault, domestic violence, family violence and stalking. 
(2)In carrying out paragraph (1), the Director shall inspect any investigation conducted or being conducted by any other organization within the Department of Defense, review the records of an investigation, and observe the conduct of an ongoing investigation. 
(3)The Director shall report to the Secretary on any investigation monitored pursuant to paragraph (1). The report may include the status of the investigation, an evaluation of the conduct of the investigation, and an evaluation of each investigator and the investigative organization involved in the investigation. 
(4)The Director shall conduct training within units, offices, agencies, and other organizations within the Department of Defense. The training shall include the report entitled Adapting Military Sex Crimes Investigations to Changing Times. The training shall be conducted in collaboration with— 
(A)individuals or organizations with demonstrated experience and expertise in the organization and management of investigative agencies, including the Federal Law Enforcement Training Center; and 
(B)individuals and organizations with demonstrated experience and expertise in the dynamics of trauma for victims of domestic violence, sexual assault, family violence, and stalking, including the National Crime Victims Center, the National Crime Victims Law Institute, the Sidran Foundation, and the National Center on Post-Traumatic Stress Disorder. 
(g)PowersIn the performance of the duties set forth or authorized in this section, the Director shall have the following powers: 
(1)To have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available in the Department of Defense which relate to the duties of the Director. 
(2)To request such information or assistance as may be necessary for carrying out the Director’s duties from any Federal, State, or local governmental agency or unit thereof. 
(3)To require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data and documentary evidence necessary in the performance of the Director’s duties, which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court. 
(4)To serve subpoenas, summons, and any judicial process related to the performance of any of the Director’s duties. 
(5)To administer to or take from any person an oath, affirmation, or affidavit whenever necessary in the performance of the Director’s duties, which oath, affirmation, or affidavit, when administered or taken by or before an employee designated by the Director, shall have the same force and effect as if administered or taken by or before an officer having a seal. 
(6)To have direct and prompt access to the Secretary of Defense, the Secretary of a military department, and any commander when necessary for any purpose pertaining to the performance of the Director’s duties. 
(7)To obtain for any victim of sexual misconduct, sexual assault, family violence, domestic violence, or stalking from any military command a no contact order or from a court of appropriate jurisdiction an order of protection, respectively, to safeguard the victim. 
(8)To obtain for any victim of sexual misconduct, sexual assault, family violence, domestic violence or stalking from any facility of the uniformed services or any other health care facility of the Federal Government or, by contract, from any other source, medical services and counseling and other mental health services for treating or investigating including— 
(A)injuries resulting from the sexual misconduct, sexual assault, domestic violence, family violence, or stalking; 
(B)rape evidence kits; 
(C)DNA collection and processing; 
(D)photographs of injuries; and 
(E)other mental and physiological results of the sexual misconduct or domestic violence. 
(9)To relocate any alleged offender during an investigation in order to ensure the safety of a victim. 
(h)Referrals for prosecution 
(1)The Director may refer any case of sexual misconduct, domestic violence, family violence, sexual assault, or stalking described in subsection (d)(1) to— 
(A)a United States Attorney, or another appropriate official in the Department of Justice, for prosecution; or 
(B)to an appropriate commander within the armed forces for action under chapter 47 of this title (the Uniform Code of Military Justice) or other appropriate action. 
(2)The Director shall report each such referral to the Secretary of Defense. 
(i)Staff 
(1)The Director shall have— 
(A)a staff of investigators who have extensive experience in criminal investigations and demonstrated expertise in domestic violence, family violence, sexual assault, or stalking; 
(B)a staff of attorneys sufficient to provide the Director, the criminal investigators, and the Director’s other staff personnel with legal counsel necessary for the performance of the duties of the Director; 
(C)a staff of counseling referral specialists; and 
(D)such other staff as is necessary for the performance of the Director’s duties. 
(2)To the maximum extent practicable, the staff of the Director shall be generally representative of the population of the United States with regard to race, gender, and cultural diversity. The staff shall also reflect the race, gender, and cultural diversity of the victims filing complaints within the military departments. 
(j)Reports to directorEach member of the armed forces and each officer or employee of the Department of Defense who, in the official capacity of that member, officer, or employee, receives an allegation of sexual misconduct, sexual assault, domestic violence, family violence, or stalking shall submit to the Director notification of that allegation, together with such information as the Director may require for the purpose of carrying out the Director’s duties. 
(k)Annual report on sexual misconduct and domestic violenceNot later than April 1, 2005, and January 15 of each year thereafter, the Secretary of Defense shall submit to Congress a report on the number and disposition of cases of sexual misconduct, sexual assault, family violence, stalking, and domestic violence by or involving members of the armed forces and officers and employees of the Department of Defense during the preceding year. 
(l)DefinitionsIn this section: 
(1)The term sexual misconduct includes the following: 
(A)Sexual harassment, including any conduct involving sexual harassment that— 
(i)in the case of conduct of a person who is subject to the provisions of chapter 47 of this title (the Uniform Code of Military Justice), comprises a violation of a provision of subchapter X of such chapter (relating to the punitive articles of such Code) or an applicable regulation, directive, or guideline regarding sexual harassment that is prescribed by the Secretary of Defense or the Secretary of a military department; and 
(ii)in the case of an employee of the Department of Defense or a family member subject to the jurisdiction of the Secretary of Defense or of the Secretary of a military department, comprises a violation of a regulation, directive, or guideline referred to in clause (i) that is applicable to such employee or family member. 
(B)Sexual abuse. 
(C)Sexual assault. 
(D)Sexual battery. 
(E)Rape. 
(2)The term domestic violence includes the following: 
(A)Domestic violence. 
(B)Spouse abuse. 
(C)Intimate partner violence. 
(D)Stalking. 
(E)Child abuse, neglect, and maltreatment. 
(3)The term complaint, with respect to an allegation of sexual misconduct, family violence, sexual assault, stalking, or domestic violence, includes a report of such allegation.  . 
(b)Clerical AmendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end the following new item: 
 
 
144. Director of Special Investigations.  
(c)Authorization of AppropriationsThere is authorized to be appropriated for each of fiscal years 2005 through 2009 for Operation and Maintenance, Defense-Wide, the amount of $10,000,000 to carry out the functions of the Director of Special Investigations in the Department of Defense. Funds available under this section shall remain available until expended. Of the amounts appropriated to carry out this section for any fiscal year, the Secretary— 
(1)may not use more than 3 percent for evaluation, monitoring, site visits, conferences, and other administrative costs associated with conducting activities under this section; and  
(2)shall use not less than 5 percent for technical assistance and training to be provided by organizations having demonstrated expertise in developing law enforcement, criminal justice, and investigative protocols and procedures in response to domestic violence, family violence, sexual assault, and stalking, including the Federal Law Enforcement Training Center, the American Prosecutors Research Institute, and the National District Attorneys Association. Technical assistance and training under paragraph (2) may be offered to elements of the Armed Forces, installations, or commands in the process of developing investigative procedures, whether they are receiving funds under this section or not. 
IVProtection of persons reporting sexual assault or domestic violence 
401.Protection of communications between victims and advocates 
(a)Restricting Communication ProhibitedSubsection (a) of section 1034 of title 10, United States Code, is amended by inserting before the period at the end the following: or the Office of the Victims’ Advocate or a Victims’ Advocate within the Department of Defense. 
(b)Prohibition of retaliatory personnel actionsSubsection (b)(1) of such section is amended— 
(1)in subparagraph (A), by striking or an Inspector General and inserting , an Inspector General, or the Office of the Victims’ Advocate or a Victims’ Advocate; and 
(2)in subparagraph (A)— 
(A)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and 
(B)by inserting after clause (ii) the following new clause: 
 
(iii)The Office of the Victims’ Advocate or a Victims’ Advocate.. 
(c)Inspector General InvestigationsSubsection (c)(2) of such subsection is amended by inserting , sexual assault, domestic violence, family violence, stalking, in subparagraph (A) after sexual harassment.   
402.Whistleblower protections for victim advocates 
(a)Restricting communications with victims and survivors prohibited 
(1)No person may restrict a victim advocate within the Department of Defense in communicating with a victim or survivor of domestic violence, sexual assault, family violence, intimate partner violence, or stalking. 
(2)Paragraph (1) does not apply to a communication that is unlawful. 
(b)Prohibition of retaliatory personnel actions 
(1)No person may take or threaten to take an unfavorable personnel action, or withhold or threaten to withhold a favorable personnel action, against a victim advocate as a reprisal for— 
(A)providing services to victims and survivors of domestic violence, sexual assault, family violence, intimate partner violence, or stalking; 
(B)a communication to a Member of Congress or an Inspector General; 
(C)a communication with military law enforcement, military criminal investigators, judge advocates, or command; 
(D)a communication with civilian law enforcement, county, State, or United States attorneys, court officials, probation officers, or victim service providers; or 
(E)a communication with any other person or organization, including any person or organization in the chain of command, in the course of providing services to a victim or survivor. 
(2)Any action prohibited by paragraph (1), including the threat to take any action and the withholding or threat to withhold any favorable action, shall be considered for the purposes of this section to be a personnel action prohibited by this subsection. 
(c)Investigation of allegations of prohibited personnel actions 
(1)If a victim advocate submits to an Inspector General an allegation that a personnel action prohibited by subsection (b) has been taken or threatened against the victim advocate with respect to communication described in paragraph (2), the Inspector General shall take the action required under paragraph (3). 
(2)A communication described in this paragraph is a communication which a victim advocate reasonably believes constitutes evidence of any of the following: 
(A)A violation of law or regulation, including a law or regulation prohibiting domestic violence, sexual assault, or stalking. 
(B)Gross mismanagement, an abuse of authority, or a substantial danger to community safety or public health. 
(3) 
(A)If the Inspector General receiving an allegation as described in paragraph (1) is an Inspector General within a military department, that Inspector General shall promptly notify the Inspector General of the Department of Defense of the allegation. Such notification shall be made in accordance with regulations prescribed under subsection (f). 
(B)An Inspector General receiving such an allegation shall expeditiously determine, in accordance with regulations prescribed under subsection (f), whether there is sufficient evidence to warrant an investigation of the allegation. 
(C)Upon determining that an investigation of an allegation under paragraph (1) is warranted, the Inspector General making the determination shall expeditiously investigate the allegation. 
(D)The Inspector General of the Department of Defense shall ensure that the Inspector General conducting the investigation of an allegation under this subsection is outside the immediate chain of command of both the victim advocate submitting the allegation and the individual or individuals alleged to have taken the retaliatory action. 
(d)Investigation of underlying allegationsUpon receiving an allegation under subsection (c), the Inspector General receiving the allegation shall conduct a separate investigation of the information that the victim advocate making the allegation believes constitutes evidence of wrongdoing as described in subparagraph (A) or (B) of subsection (c)(2) if there previously has not been such an investigation or if the Inspector General determines that the original investigation was biased or otherwise inadequate. 
(e)Reports on investigations 
(1)After completion of an investigation under subsection (c) or (d), the Inspector General conducting the investigation shall submit a report on the results of the investigation to the Secretary of Defense and Director of the Office of the Victims’ Advocate and shall transmit a copy of the report on the results of the investigation to the victim advocate who made the allegation investigated. The report shall be transmitted to the Secretary of Defense and the Director of the Office of the Victims’ Advocate, and the copy of the report shall be transmitted to the victim advocate, not later than 30 days after the completion of the investigation. 
(2)In the copy of the report transmitted to the victim advocate, the Inspector General shall ensure that the maximum disclosure of information possible, with the exception of information that is not required to be disclosed under section 552 of title 5, United States Code. However, the copy need not include summaries of interviews conducted, nor any document acquired, during the course of the investigation. Such items shall be transmitted to the victim advocate, if the victim advocate requests the items, with the copy of the report or after the transmittal to the victim advocate of the copy of the report, regardless of whether the request for those items is made before or after the copy of the report is transmitted to the victim advocate. 
(3)If, in the course of an investigation of an allegation under this section, the Inspector General determines that it is not possible to submit the report required by paragraph (1) within 180 days after the date of receipt of the allegation being investigated, the Inspector General shall provide to the Secretary of Defense and to the victim advocate making the allegation a notice— 
(A)of that determination, including the reasons why the report may not be submitted within that time; and 
(B)of the time when the report will be submitted.  
(4)The report on the results of the investigation shall contain a thorough review of the facts and circumstances relevant to the allegation and the complaint or disclosure and shall include documents acquired during the course of the investigation, including summaries of interviews conducted. The report may include a recommendation as to the disposition of the complaint. 
(f)Regulations 
(1)The Secretary of Defense shall prescribe regulations to carry out this section. In prescribing such regulations the Secretary of Defense shall provide for appropriate procedural protections for the subject of any investigation carried out under this section, including a process of appeal and review of investigative findings.  
(2)The Secretary shall provide in such regulations that a violation of the prohibition in this section by a person subject to chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is punishable as a violation of section 892 of that title. 
(3)Such regulations shall be prescribed not later than 120 days after the date of the enactment of this Act. 
403.Prohibition of compulsory disclosure of certain communications and information 
(a)ProhibitionA victim representative may not be compelled, without appropriate consent, to give testimony or to produce records concerning confidential communications for any purpose in a criminal, disciplinary, civil, legislative, or administrative proceeding. 
(b)DefinitionsFor purposes of this section: 
(1)Appropriate consentThe term appropriate consent means—  
(A)the consent of the victim, with respect to testimony of— 
(i)an adult victim; or 
(ii)a victim representative, if the victim is an adult; and 
(B)the consent of the victim’s parent, legal guardian, or guardian ad litem, with respect to the testimony of— 
(i)a victim who is a minor or incompetent to testify; or 
(ii)a victim representative if the victim is a minor or incompetent to testify. 
(2)Victim representativeThe term victim representative means a victim advocate, victim witness liaison, victim support liaison, or victim counselor. 
(c)Emergency shelter protectionA victim or victim representative may not be compelled to provide testimony in a civil, criminal, legislative, disciplinary, or administrative proceeding that would identify— 
(1)the name, address, location, or telephone number of a safe house, abuse shelter, or other facility that provided temporary emergency shelter to the victim of the offense or transaction that is the subject of the proceeding; or 
(2)the name, address, or telephone number of a victim representative. 
(d)Waiver by minorA minor may waive the privilege provided under subsection (a) and testify, or give consent for a victim representative to testify, if the court or hearing officer determines that the minor is capable of knowingly waiving the privilege.  
(e)Exception to Waiver AuthorityNotwithstanding subsection (a), a parent or legal guardian may not, on behalf of a minor, waive the privilege provided under subsection (a) with respect to the minor’s testimony or the testimony of a victim representative if— 
(1)the parent or legal guardian has been charged with a crime against the minor; 
(2)a protective order, no contact order or restraining order has been entered against the parent or legal guardian on request of or behalf of the minor; or 
(3)the parent or legal guardian otherwise has an interest adverse to that of the minor with respect to the waiver of privilege. 
VPersonnel administration matters 
501.Performance evaluations and benefits 
(a)RequirementThe Secretary of Defense shall prescribe in regulations a requirement that, in the case of any member of the Army, Navy, Air Force, or Marine Corps and any officer or employee of the Department of Defense, the commitment of the member, or the officer or employee, to the elimination of sexual harassment, sexual misconduct, sexual assault, domestic violence, family violence, and stalking in the place of work or duty of the member, or the officer or employee, and at installations and other facilities of the Department of Defense shall be one of the factors considered in— 
(1)the evaluation of the performance of work or duties of the member or the officer or employee; 
(2)the determination of the appropriateness of a promotion of the member or the officer or employee; and 
(3)the determination of the appropriateness of selecting the member or the officer or employee to receive a financial award for performance of work or duties. 
(b)Annual report to CongressThe Secretary shall submit to Congress an annual report on the implementation of the regulations required by subsection (a). The report shall contain an assessment of the effects of the implementation of such regulations on the number, extent, and seriousness of the cases of domestic violence, sexual misconduct, sexual assault, family violence, and stalking in the Department of Defense. The annual report under this subsection shall be separate from the annual report required by section 144(k) of title 10, United States Code. 
(c)Eligibility for Promotion and AwardsThe Secretary of Defense and the Secretary of the military department concerned may not approve for presentation of a financial award for performance of work or duties or for promotion an officer or employee of the Department of Defense or a member of the Armed Forces who— 
(1)has been convicted of a criminal offense involving domestic violence, family violence, sexual assault, sexual misconduct, or stalking; or 
(2)has received any other disciplinary action or adverse personnel action on the basis of having engaged in domestic violence, sexual assault, sexual misconduct, family violence, or stalking. 
VINational and international hotlines awareness, prevention, and intervention campaign 
601.Awareness, prevention, and intervention campaign 
(a)Awards authorizedThe Secretary of Defense (in this section referred to as the Secretary), acting through the Director of the Office of the Victims’ Advocate, is authorized to award contracts to any eligible entity to support the crisis intervention services of the Department of Defense for victims of domestic violence, sexual assault, family violence, and stalking in the Department of Defense. 
(b)Eligible entitiesIn this section, the term eligible entity means any of the following: 
(1)The National Domestic Violence Hotline. 
(2)The National Sexual Assault Hotline. 
(3)The American Women Overseas Hotline. 
(c)Purpose of contractAn entity awarded a contract under subsection (a) shall— 
(1)include in the services provided under the contract the availability of a toll-free telephone number (commonly referred to as an 800 number); 
(2)ensure that information about services and resources available to military personnel, families, and partners— 
(A)is revised and updated as appropriate; 
(B)is made available and visibly posted at appropriate facilities within the Department of Defense; and 
(C)is made available through appropriate public information services;   
(3)provide for coordination with the Secretary of Defense, acting through the Director of the Office of the Victims’ Advocate, to ensure that individuals are provided appropriate information about programs, requirements, and procedures for military and civilian resources, services, counseling, and treatment; 
(4)provide support services for military personnel, families, and partners for the purpose of developing and strengthening effective prevention and intervention strategies with response to servicemembers, family members, and partners experiencing domestic violence, family violence, sexual assault, and stalking; 
(5)develop and implement policies regarding appropriate, safe responses, and identification and referral procedures for servicemembers, family members, and partners experiencing domestic violence, family violence, sexual assault, and stalking; 
(6)provide linguistically and culturally appropriate services, or linkages to existing services in the community, tailored to the needs of victims and survivors associated with the Armed Forces; and 
(7)provide the necessary human resources to respond to the needs of servicemembers, family members, and partners who are experiencing domestic violence, family violence, sexual assault, or stalking, such as a resource person or liaison who is either on-site or on-call and who possesses demonstrated experience as a service provider to victims associated with the Armed Forces. 
(d)Applications 
(1)In generalAn eligible entity that desires to receive a contract under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, consistent with the requirements in this section. 
(2)ContentsAn application under paragraph (1) shall— 
(A)outline and describe the activities to be undertaken to promote prevention, interventions and collaboration; 
(B)identify the members of the entity submitting the application who will be responsible for carrying out the activities described in subparagraph (A); 
(C)ensure that communities or agencies affected by the activities described in subparagraph (A) are adequately represented in the development of the application, resources, training, and follow on activities to be undertaken, and that they have a significant role in evaluating the success of the project; 
(D)include documentation of any history of training between military entities, domestic violence, sexual assault, or stalking service providers, courts, law enforcement agencies, community-based programs, and other needs of victims of domestic violence, sexual assault, family violence, and stalking; 
(E)provide assurances that training and other activities will be provided to all types of staff, will address appropriate practices for dissemination of information, referrals, follow-up, screening, intake, assessment, and provision of services addressing the safety needs of victims of domestic violence, sexual assault, family violence, or stalking; 
(F)describe how the training and collaboration activities will enhance or ensure the safety and security of Armed Forces personnel, family members, and partners where domestic violence, sexual assault, family violence, or stalking occurs by providing appropriate resources, protection, and support to victims; 
(G)outline the services to be provided, including information and referrals to both military and civilian resources; 
(H)outline methods and means participating entities will use to ensure that all services are provided in a linguistically and culturally competent manner and will use community-based support and resources; and 
(I)outline the protocols, policies, and procedures participating entities will develop and adopt to ensure the confidentiality of victims. 
(e)Considerations 
(1)In providing information on services, resources, counseling, and advocacy available to Armed Forces personnel, family members, and partners, the Secretary shall ensure that the personnel who provide assistance under this section are trained to provide to persons who have experienced sexual assault, domestic violence, family violence, and stalking information about the services, care, and treatment relating to domestic violence, family violence, sexual assault, and stalking available in the communities in which the victim resides, including care and services available under programs of the Department of Defense and the Department of Veterans Affairs and from non-military and non-veteran agencies and organizations.  
(2)The Secretary shall ensure that the telephone assistance service shall be operated in a manner that protects the confidentiality of persons who place a call to the system. 
(3)The Secretary shall ensure that information about the availability of the telephone assistance service is visibly posted in medical facilities, commissary and exchange facilities, and Family Advocacy Program and Victims’ Advocate Program facilities of the Department and is advertised through public service announcements and pamphlets, and by other means. 
(f)Duration of awardsThe Secretary shall make the awards under this section for a period of one year. The awards may be renewed. 
(g)Award amountsEach award under this section shall be in an amount of not more than $500,000 per year. 
(h)Confidentiality 
(1)In order to ensure the safety of victims of domestic violence, sexual assault, family violence, or stalking and their families, the hotline service provider shall protect the confidentiality and privacy of persons receiving services. The hotline service provider shall not disclose any personally identifying information or individual information collected in connection with services requested, used, or denied through its programs. The hotline service provider shall not reveal individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian) about whom information is sought, whether for the victim service provider or any other Armed Forces, Tribal, Federal, State, or Territorial program. If release of such information is compelled by statutory or court mandate, the hotline services provider shall make reasonable attempts to provide notice to victims affected by the disclosure of information. If such personally identifying information is or will be revealed, the hotline service provider shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information. The hotline service provider may share nonpersonally identifying data in the aggregate regarding services to their clients and nonpersonally identifying demographic information in order to comply with Armed Forces, Tribal, Federal, State, or Territorial reporting, evaluation, or data collection requirements. 
(2)In this subsection, the term personally identifying information has the meaning given that term in section 1815(c) of title 10, United States Code, as added by section 101.   
(i)NonsupplantationAny Federal funds received under this section shall be used to supplement, and not to supplant, non-Federal funds that would otherwise be available for activities funded under this section. 
(j)Matching fundsFor the purposes of this section, a nonprofit, nongovernmental victim services program receiving funds under this section may not be required to provide matching funds as a condition of receiving an award under this section. 
(k)ReportsAn entity receiving funds under this section shall submit to the Secretary a report that describes, at a minimum— 
(1)how the funds under the program were used and the extent to which Armed Forces personnel, family members, or partners were served;  
(2)the adequacy of staff training and services to ensure that the needs of Armed Forces members, family members, or partners were met; and  
(3)the existence of continuing barriers the entity faces to more fully addressing the needs of Armed Forces members, family members, or partners. 
(l)Authorization of AppropriationThere is authorized to be appropriated for each of fiscal years 2005 through 2009 for Operation and Maintenance, Defense-Wide, the amount of $500,000 to carry out this section. 
(m)AvailabilityFunds available under this section shall remain available until expended. Of the amounts appropriated to carry out this section for each fiscal year, the Secretary— 
(1)may not use more than 3 percent for evaluation, monitoring, site visits, conferences, and other administrative costs associated with conducting activities under this section; and  
(2)shall use not less than 5 percent for technical assistance and training to be provided by organizations having demonstrated expertise in developing system responses to domestic violence, family violence, sexual assault and stalking. Technical assistance and training under paragraph (2) may be offered to elements of the Armed Forces, installations, and commands in the process of developing community responses, whether they are receiving funds under this section or not.  
VIIMedical care and treatment for victims of sexual and domestic violence 
701.FindingsCongress makes the following findings: 
(1)A study published in the New England Journal of Medicine reported that one in six soldiers of the Iraq War displays symptoms of post-traumatic stress disorder (PTSD). 
(2)Clinical experts are anticipating an increase in the number of post-traumatic stress disorder cases among members of the Armed Forces in light of the increasing duration of military deployments. 
(3)Studies conducted by the Department of Defense indicate an increase in domestic violence cases following deployments. 
(4)Victims of domestic violence, family violence, sexual assault, and stalking display symptoms of post-traumatic stress disorder and other psychosocial symptoms following the onset of violence. 
(5)Sixty-six percent of victims of sexual assault display symptoms of post-traumatic stress disorder referred to as rape trauma or military sexual trauma. Ninety percent of sexual assault victims experience the onset of post-traumatic stress disorder within one month of the assault. Fifty percent of sexual assault victims display symptoms of post-traumatic stress disorder up to six months following the assault. One-third of victims of sexual assault display symptoms of post-traumatic stress disorder more than six months later. 
(6)The Secretary of Defense is required to ensure, in accordance with Federal law, that the Department of Defense maintains its capacity to provide treatment and rehabilitative needs of active duty personnel and military families within programs or facilities of the Department. 
702.Enhanced Department of Defense treatment capacity 
(a)Additional personnel authorizedThe Secretary of Defense, acting through the Assistant Secretary of Defense for Health Affairs, may award contracts for additional personnel, including sexual assault nurse examiners, social workers, psychiatrists, and other mental health services specialists in medical centers and outpatient facilities specializing in the diagnosis and treatment of post-traumatic stress disorder, rape trauma, military sexual trauma, domestic violence, family violence, stalking, sex offender behavior, or batterer intervention.  
(b)Use of fundsFunds made available pursuant to the authorization of appropriations in subsection (c) shall, to the extent funds are available for such purpose, be used to employ at least one sexual assault nurse examiner and psychiatrist, and a complimentary clinical team at each medical facility operated by the Department of Defense in order to conduct a specialized program at that facility for the diagnosis and treatment of post-traumatic stress disorder, rape trauma, and military sexual trauma. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2005 through 2009. 
703.Outreach program at the community level 
(a)ProgramThe Secretary of Defense, acting through the Assistant Secretary of Defense for Health Affairs, shall carry out a program to provide outreach at the community level to members of the Armed Forces on active duty and family members of such members who are victims of domestic violence, sexual assault, family violence, or stalking. 
(b)Program sitesThe outreach program shall be carried out on a nation-wide basis through facilities of the Department of Defense. 
(c)Program contentIn conducting the outreach program, the Secretary shall provide for individualized case management to be conducted on a one-to-one basis, counseling, education, and group therapy to help participants cope with trauma. Through the program, the Secretary shall— 
(1)emphasize early identification of victims experiencing post-traumatic stress disorder, rape trauma, military sexual trauma, domestic violence, family violence, or stalking; 
(2)include group-oriented, peer-to-peer settings for treatment; 
(3)acknowledge that the causal factors of domestic violence, sexual assault, family violence, and stalking include power and control; 
(4)provide victims of sexual assault with timely and confidential access to the necessary standard of post-sexual assault medical care, including rape evidence kits, sexually transmitted disease screening and treatment, HIV screening and treatment, FDA-approved methods of pregnancy prevention, including emergency contraception and reproductive services, including all services as authorized by section 1093 of title 10, United States Code; and 
(5)provide that health information packets given to members of the Armed Forces and their family members include information about how to access timely and confidential post-sexual assault medical care, including rape evidence kits, sexually transmitted disease screening and treatment, HIV screening and treatment, and FDA-approved methods of pregnancy prevention, including emergency contraception. 
(d)Program modelsThe Secretary shall establish and carry out the program following a comprehensive review of programs, including programs of the Department of Veterans Affairs, of State, and local governments, and of private, nonprofit, or nongovernmental organizations specializing in the treatment of victims of domestic violence, sexual assault, family violence, or stalking. 
704.Equal treatment and servicesThe Secretary of Defense shall develop and adopt policies to prohibit the disparate treatment of females in placement and treatment, and establishing gender specific services to ensure that females have access to the full range of health and mental health services, treatment for physical and sexual assault and abuse, education in parenting, education in general, and other training and vocational services.   
705.Evaluation of services and treatment within deployed units 
(a)Assessment of deployed unitsThe Secretary of Defense shall assess the availability and accessibility within deployed units of rape evidence kits, testing supplies for sexually transmitted infections and diseases (STIs), for HIV, and for pregnancy, emergency contraception, transportation, resources, and medication. The assessment shall include an inventory of supplies, trained personnel, and transportation resources assigned or deployed. The assessment shall be completed no later than 30 days after the date of the enactment of this Act. 
(b)Action plan for deployed unitsThe Secretary shall develop a plan to enhance accessibility and availability of supplies, trained personnel, and transportation resources in response to sexual assaults occurring in deployed units. 
(c)Reports 
(1)The Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report as to the supply inventory, location, accessibility, and availability of supplies, trained personnel, and transportation resources, and the strategic plan developed under subsection (b) to enhance the same in response to sexual assault in deployed units, within 45 days of the enactment of this Act. 
(2)The Secretary shall submit to those committees a report on implementation of that strategic plan within 90 days of the enactment of this Act. 
706.Emergency medical leave Section 709 of title 10, United States Code, is amended— 
(1)in subsection (b)(3), by inserting before the period at the end the following: except that in a case of sexual assault, domestic violence, family violence, or stalking, the period of such an emergency leave of absence may exceed 14 days but may not extend for a period of more than 30 days; and  
(2)in subsection (c)(1)— 
(A)by striking or at the end of subparagraph (A); 
(B)by redesignating subparagraph (B) as subparagraph (C); and 
(C)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)sexual assault, domestic violence, family violence, or stalking; or. 
707.ReportsThe Secretary of Defense shall submit to Congress a report setting forth the results of such review not later than 90 days after the date of the enactment of this Act. The Secretary shall submit every 18 months thereafter a report that describes— 
(1)the extent to which military personnel and family members were served; 
(2)the adequacy of staff training and services to ensure that needs of Armed Forces members and family members, including transportation and location; and 
(3)the existence of continuing barriers to more fully addressing the needs of members of the Armed Forces and their family members. 
708.Transition to veterans health care for victims or perpetrators of domestic violence, sexual assault, family violence, or stalkingThe Secretary of each military department shall take special care in providing for a seamless transition from Department of Defense health care services to Department of Veterans Affairs health care services in the case of any member of the Armed Forces who is being discharged or separated from active duty and who has been identified as a victim or perpetrator of domestic violence, sexual assault, family violence, or stalking. 
709.Privacy safeguards 
(a)In generalIn order to ensure the safety of victims of domestic violence, family violence, sexual assault or stalking and their families, the health care provider shall protect the confidentiality and privacy of persons receiving services. The health care provider may not disclose any personally identifying information or individual information collected in connection with services requested, used, or denied through its programs. The health care provider shall not reveal individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian) about whom information is sought, whether for the victim service provider or any other Armed Forces, Veterans, Tribal, Federal, State, or Territorial program. If release of such information is compelled by statutory or court mandate, the health care provider shall make reasonable attempts to provide notice to victims affected by the disclosure of information. If such personally identifying information is or will be revealed, the health care provider shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information. The health care provider may share nonpersonally identifying data in the aggregate regarding services to their clients and nonpersonally identifying demographic information in order to comply with Armed Forces, Veterans, Tribal, Federal, State, or Territorial reporting, evaluation, or data collection requirements. The health care provider may share court-generated information contained in secure, governmental registries.  
(b)Personally identifying informationIn this section, the term personally identifying information has the meaning given that term in section 1815(c) of title 10, United States Code, as added by section 101.   
VIIIMilitary-Civilian Shelter Programs 
801.Enhanced capacity of the Department of Defense for shelter programs and services 
(a)Awards authorized 
(1)In generalThe Secretary of Defense, acting through the Director of the Office of the Victims’ Advocate, may award contracts to eligible entities to enable the design, replication, and implementation of shelter services for servicemembers, family members, or partners who experience domestic violence, family violence, sexual assault, or stalking.  
(2)Eligible entitiesIn this section, the term eligible entity means a public or private, nonprofit, or nongovernmental program the primary purpose of which is to provide shelter services to victims of domestic violence, family violence, sexual assault, or stalking. The entity may be— 
(A)a community-based organization specializing in intervention or violence prevention services for military servicemembers, family members, or partners; 
(B)a nonprofit nongovernmental entity providing services primarily to servicemembers, family members, or partners who are victims of domestic violence, family violence, sexual assault, or stalking;  
(C)a nonprofit, nongovernmental entity providing services for veterans;  
(D)a nonprofit, nongovernmental entity providing services to homeless individuals; or 
(E)a governmental program serving servicemembers and family members. 
(b)Uses of fundsAn entity awarded a contract under subsection (a) shall— 
(1)whenever possible, collaborate with existing shelter services in the civilian community to provide appropriate victim services; 
(2)provide, when appropriate shelter services are not available in the civilian community or are not accessible to Armed Forces personnel, family members, or partners, services on installations or create services in collaboration with a community-based organization; 
(3)develop and implement policies in the military departments regarding identification and referral procedures and safe response for Armed Forces personnel, family members, and partners who are experiencing domestic violence, family violence, sexual assault or stalking, including procedures for handling the requirements of protective orders (military or civilian) that ensure the safety of the victim and hold the perpetrator accountable; 
(4)provide aid, including legal, medical, or psychological counseling, to Armed Forces members, family members, or partners, who are experiencing domestic violence, family violence, sexual assault, or stalking; 
(5)assist with the improvement of delivery of victim services for the military departments; 
(6)design or replicate, and implement, programs and services using domestic violence, family violence, sexual assault and stalking intervention models to respond to the needs of Armed Forces members, family members or partners who are victims of domestic violence, family violence, sexual assault, or stalking; 
(7)provide the necessary human resources to respond to the needs of Armed Forces members, family members, or partners who are experiencing domestic violence, family violence, sexual assault, or stalking, such as a resource person or liaison who is either on-site or on-call, and who possesses demonstrated experience as a service provider to victims associated with the Armed Forces; 
(8)provide direct counseling and advocacy for Armed Forces members, family members, or partners who have experienced domestic violence, family violence, sexual assault, or stalking; 
(9)include linguistically and culturally appropriate services or linkages to existing services in the community tailored to the needs of the military community; 
(10)include counseling and mental health services; 
(11)include legal advocacy efforts on behalf of servicemembers, family members, or partners with respect to domestic violence, family violence, sexual assault, rape, or stalking; and 
(12)use not use more than 25 percent of the funding to provide additional services and resources for servicemembers, family members, and partners, including childcare, transportation, education support, and respite care. 
(c)Application 
(1)In generalAn eligible entity that desires to receive a contract under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, consistent with the requirements of this section. 
(2)ContentsAn application submitted pursuant to paragraph (1) shall include— 
(A)an outline and description of the services to be provide to ensure the health and safety of victims of domestic violence, sexual assault, family violence, and stalking; 
(B)identification of the members of the organization who will be responsible for carrying out services; 
(C)assurances that communities or agencies affected by collaboration and service providers are adequately represented in the development of the application, and follow on activities to be undertaken, and that they have a significant role in evaluating the success of the project; 
(D)documentation of any services or advocacy between military entities, domestic violence, sexual assault, family violence, or stalking service providers, courts, law enforcement agencies, community-based programs, and other entities; 
(E)assurances that services and activities will be provided to all types of staff, will address appropriate practices for prevention, intervention, response, safety, follow-up, screening, intake, assessment, and provision of services addressing the safety needs of victims of domestic violence, family violence, sexual assault or stalking; 
(F)a description of how the services and activities will enhance or ensure the safety and security of personnel, families and partners where domestic violence, family violence, sexual assault or stalking occurs by providing appropriate resources, protection, and support to victims; 
(G)an outline of methods and means participating entities will use to ensure that all services are provided in a linguistically and culturally competent manner and will use community-based supports and resources; and 
(H)an outline of the protocols, policies, and procedures participating entities will develop and adopt to ensure the confidentiality of victims. 
(3)Collaborative partnerships.The eligible entity or service provider shall establish a partnership that— 
(A)provides appropriate referrals to community-based domestic violence programs or sexual assault victim service providers with the capacity to— 
(i)support servicemembers, family members, and partners who are victims of domestic violence, sexual assault, family violence, or stalking; and 
(ii)provide legal assistance and advocacy for victims of domestic violence, family violence, sexual assault or stalking, including, where appropriate, assistance in obtaining and entering orders of protection; 
(B)provides support and training to assist military entities in supporting servicemembers, family members, or partners dealing with problems related to domestic violence, sexual assault, family violence, or stalking; 
(C)will identify, assess, and respond appropriately to domestic violence, family violence, sexual assault, or stalking against servicemembers, family members, or partners; 
(D)provides appropriate resources in family court matters to respond to domestic violence, family violence, sexual assault, or stalking; 
(E)assures that necessary services dealing with physical and mental health of victims are available; and 
(F)the military installation commander must submit proof of collaboration with any existing nonprofit nongovernmental service provider for victims of domestic violence, family violence, sexual assault, or stalking located in the region.  
(d)Contracting considerationsThe Secretary, in awarding contracts under this section, shall— 
(1)ensure that such contracts are awarded on a competitive basis; 
(2)ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban and rural areas; and 
(3)give preference to applicants with strong ties to minority communities and those that demonstrate high levels of cultural competence. 
(e)Duration of awardsA contract awarded under this section shall be awarded for a period of three fiscal years. Such a contract may be renewed. 
(f)AmountA contract awarded under this section shall be in an amount of not less than $5,000 per year and not more than $300,000 per year. 
(g)Confidentiality 
(1)Nondisclosure of confidential information or private informationIn order to ensure the safety of victims of domestic violence, sexual assault or stalking and their families, the victim services provider under a contract under this section shall protect the confidentiality and privacy of persons receiving services. The victim services provider may not disclose any personally identifying information or individual information collected in connection with services requested, used, or denied through its programs. The victim services provider shall not reveal individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian) about whom information is sought, whether for the victim service provider or any other Armed Forces, Tribal, Federal, State, or Territorial program. If release of such information is compelled by statutory or court mandate, the victim services provider shall make reasonable attempts to provide notice to victims affected by the disclosure of information. If such personally identifying information is or will be revealed, the victim services provider shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information. The victim services provider may share nonpersonally identifying data in the aggregate regarding services to their clients and nonpersonally identifying demographic information in order to comply with Armed Forces, Tribal, Federal, State, or Territorial reporting, evaluation, or data collection requirements. The victim services provider may share court-generated information contained in secure, governmental registries for protection order enforcement purposes. 
(2)Personally identifying informationIn this section, the term personally identifying information has the meaning given that term in section 1815(c) of title 10, United States Code, as added by section 101.   
(h)NonsupplantationAny Federal funds received under this section shall be used to supplement, and not to supplant, non-Federal funds that would otherwise be available for activities funded under this section. 
(i)Matching fundsNonprofit, nongovernmental victim services programs receiving funds under this section shall not be required to provide matching funds as a condition of receiving an award. 
(j)ReportsAn entity receiving an award under this section shall submit to the Secretary every 18 months a report that describes, at a minimum— 
(1)how the funds under the award were used; 
(2)the extent to which military personnel, families, and partners were served; 
(3)the adequacy of staff training and services to ensure that needs of servicemembers, family members, and partners, including transportation and location; and 
(4)the existence of any continuing barriers the entity faces to more fully addressing the needs of servicemembers, family members, and partners. 
(k)Authorization of appropriationsThere is authorized to be appropriated for fiscal years 2005 through 2009 for Operation and Maintenance, Defense-Wide, $5,000,000 to carry out this section. 
(l)AvailabilityFunds available under this section shall remain available until expended. Of the amounts appropriated to carry out this section for each fiscal year, the Secretary— 
(1)may not use more than 5 percent for administration, monitoring, and evaluation of contracts made available under this section; and 
(2) shall use not less than 5 percent to provide technical assistance for programs funded under this section. 
IXEnhancement of Armed Forces Domestic Security Act 
901.Amendments to Servicemembers Civil Relief ActThe Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended— 
(1)in section 101(4) (50 U.S.C. App. 511(4))— 
(A)in the heading, by striking Dependent and inserting Family member; and 
(B)by striking dependent and inserting family member; and  
(2)in section 202(b)(1) (50 U.S.C. App. 522(b)(1)), by inserting , except in the case of an order of protection or restraining order, after proceeding. 
XCrimes Related to Sexual Assault and Domestic Violence 
AFederal Criminal Code 
1001.Assimilative crimesSection 13 of title 18, United States Code, is amended by adding at the end the following: 
 
(d) That which may or shall be imposed through judicial or administrative action under the law of a State, territory, possession, or district for conduct that constitutes a sexual assault, sexual abuse, sexual battery, rape, stalking, domestic violence, or family violence offense of the jurisdiction shall be considered to be punishment provided by the jurisdiction.. 
1002.Jurisdiction for sexual assault and domestic violence offenses committed outside the United States 
(a)Extraterritorial JurisdictionSection 3261(a) of title 18, United States Code, is amended by inserting or constitutes a sexual assault, sexual abuse, sexual battery, rape, domestic violence, stalking, or family violence offense after year. 
(b)DefinitionsSection 3267 of such title is amended by adding at the end the following new paragraphs: 
 
(5)The term domestic violence has the meaning given such term in section 2007(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2(1)). 
(6)The term sexual assault has the meaning given such term in section 2007(6) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2(6)). 
(7)The term sexual misconduct includes— 
(A)sexual harassment, entailing any conduct involving sexual harassment that— 
(i)in the case of conduct of a person who is subject to the provisions of chapter 47 of title 10 (the Uniform Code of Military Justice), comprises a violation of— 
(I)a provision of subchapter X of such chapter (relating to punitive articles of such Code); or 
(II)an applicable regulation, directive, or guideline regarding sexual harassment that is prescribed by the Secretary of Defense or the Secretary of a military department; and 
(ii)in the case of an employee of the Department of Defense or a family member subject to the jurisdiction of the Secretary of Defense or of the Secretary of a military department, comprises a violation of a regulation, directive, or guideline that is applicable to such employee or family member; 
(B)sexual abuse; 
(C)sexual assault; 
(D)sexual battery; and 
(E)rape. 
(8)StalkingThe term stalking means engaging in a course of conduct as proscribed in chapter 110A directed at a specific person that would cause a reasonable person to fear death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family, when— 
(A)the person engaging in such conduct has knowledge or should have knowledge that the specific person will be placed in reasonable fear of death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family; and 
(B)the conduct induces fear in the specific person of death, sexual assault, or bodily injury to himself or herself or a member of his or her immediate family.. 
1003.Technical amendments 
(a)Interstate domestic violenceSection 2261(a) of title 18, United States Code, is amended in each of paragraphs (1) and (2) by inserting after foreign commerce the following: or in the special maritime and territorial jurisdiction of the United States. 
(b)Protective ordersSection 2262(a) of such title is amended in each of paragraphs (1) and (2) by inserting after foreign commerce the following: or in the special maritime and territorial jurisdiction of the United States. 
(c)Full faith and credit for protective ordersSection 2265(a) of such title is amended by inserting after the court of another State or Indian tribe the following: or of a jurisdiction in the special maritime and territorial jurisdiction of the United States. 
1004.Travel and transportationSection 406(h) of title 37, United States Code, is amended by striking only if a written agreement of the member,.  
BUniform Code of Military Justice 
1011.Military sexual assault 
(a)Sexual assaultSection 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), is amended to read as follows: 
 
920. Art. 120.Sexual assault 
(a)Any person subject to this chapter who knowingly causes another person to engage in a sexual act— 
(1)by displaying, threatening to use, or using a dangerous weapon, or any object fashioned or utilized in such a manner as to lead a victim under the circumstances to reasonably believe the object to be a dangerous weapon; 
(2)by force or threat of force against that other person; 
(3)by threatening or placing that other person in fear that any person will be subjected to death, grievous bodily harm, or kidnapping;  
(4)by rendering that other person unconscious and thereby engaging in a sexual act with that other person;  
(5) 
(A)by administering to that other person by injection, inhalation, ingestion, transfusion, possession or any other means, without his or her knowledge or by threat or deception, a drug, intoxicant, or other similar substance; or 
(B)with the knowledge that another person so administered such drug, intoxicant, or other similar substance; 
(6)during the course of or commission of or attempted commission of any other criminal act; 
(7)if the sexual act is nonconsensual and the other person has attained the age of 60 years; 
(8)if the sexual act is nonconsensual and the other person is a physically or mentally challenged person; 
(9)if the sexual act is nonconsensual and the accused is joined or assisted by another person (other than the accused or the other person) in the sexual act or in physically restraining, assaulting, or sexually assaulting the other person; 
(10)if the sexual act is nonconsensual and the other person is also caused by any person to engage in another nonconsensual sexual act as part of the same occurrence; or 
(11)if the sexual act is nonconsensual and the accused has previously been convicted of another offense (whether under this chapter or under any other Federal or State law) that would constitute sexual assault or aggravated sexual assault; is guilty of aggravated sexual assault and shall be punished as a court-martial may direct. 
(b)Any person subject to this chapter who knowingly— 
(1)causes another person to engage in a sexual act by threatening or placing that other person in fear (other than by threatening or placing that other person in fear that any person will be subjected to death, grievous bodily harm, or kidnapping); 
(2)engages in a sexual act with another person without the consent, knowledge, or permission of that other person; or 
(3)engages in a sexual act with another person if that other person is— 
(A)incapable of consent; 
(B)incapable of appraising the nature of the conduct; or 
(C)physically incapable of declining participation in, or communicating unwillingness to engage in, that sexual act;is guilty of sexual assault and shall be punished as a court-martial may direct. 
(c) 
(1)Any person subject to this chapter who knowingly engages in a sexual act with another person who— 
(A)has attained the age of twelve years but has not attained the age of sixteen years; or 
(B)is under the custodial, supervisory, or disciplinary authority of the person so engaging; is guilty of sexual assault of a minor and shall be punished as a court-martial may direct. 
(2)In a prosecution under this subsection, it need not be proven that the accused knew the age of the other person engaging in the sexual act. 
(3)In a prosecution under this subsection, it is a defense, that must be established by a preponderance of the evidence, that the accused reasonably believed that the other person had attained the age of sixteen years. 
(4)In a prosecution under this section, it is a defense, which the accused must establish by a preponderance of the evidence, that the persons engaging in the sexual act were at that time married to each other. The fact that the accuser and the other person engaging in the sexual act were at any other time married to each other is not a defense. 
(d)Any person subject to this chapter who knowingly engages in a sexual act with another person who is— 
(1)in official detention or confinement; or 
(2)under the custodial, supervisory, or disciplinary authority of the person so engaging;is guilty of sexual assault of a prisoner and shall be punished as a court-martial may direct. 
(e)In this section, the term sexual act means— 
(1)contact between the penis and the vulva or the penis and the anus, and for purposes of this subparagraph contact involving the penis, however slight; 
(2)contact between the mouth and the penis, the mouth and the vulva, or the mouth and the anus; 
(3)penetration, however slight, of the anal or genital opening of another by a hand or finger or by any object, with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person;  
(4)the intentional touching of the external genitalia, perineum, anus, or pubes of another person or the breast of a female person with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person; or 
(5)the intentional touching of the clothing covering the immediate area of another person's genitalia, perineum, anus, or pubes of another person or the breast of a female person with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.. 
(b)Conforming amendmentParagraph (4) of section 918 of title 10, United States Code (article 118 of the Uniform Code of Military Justice), is amended by striking rape, and inserting aggravated sexual assault, sexual assault of a minor,.  
(c)Clerical amendmentThe item relating to section 920 (article 120) in the table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code, is amended to read as follows: 
 
 
920. 120. Sexual assault. 
(d)Effective dateThe amendments made by this section shall apply with respect to offenses committed after the date of the enactment of this Act. 
(e)Interim maximum punishmentsUntil the President otherwise provides pursuant to section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), the punishment which a court-martial may direct for an offense under section 920 of such title (article 920 of the Uniform Code of Military Justice) may not exceed the following limits: 
(1)For aggravated sexual assault, such punishment may not exceed dishonorable discharge, forfeiture of pay and allowances, and confinement for life without eligibility for parole. 
(2)For sexual assault of a minor, such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances, and confinement for 30 years. 
(3)For sexual assault, such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances, and confinement for 20 years. 
(4)For sexual assault of a prisoner, such punishment may not exceed bad-conduct discharge, forfeiture of all pay and allowances, and confinement for 15 years. 
(f)No preemptionThe prosecution or punishment of an accused for an offense under section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), does not preclude the prosecution or punishment of that accused for any other offense. 
1012.Stalking 
(a)StalkingSubchapter X of chapter 47 of title 10, is amended by inserting after section 928 (article 128 of the Uniform Code of Military Justice) the following: 
 
928a. Art. 128a.Stalking 
(a)Any person subject to this chapter who knowingly— 
(1)travels with the intent to kill, injure, harass, or intimidate another person, and in the course of, or as a result of, such travel places that other person in reasonable fear of the death of, or serious bodily injury to, that other person, a member of the immediate family of that other person, or the spouse or intimate partner of that other person; or 
(2)with the intent to kill or injure a person or to place a person in reasonable fear of the death of, or serious bodily injury to, that other person, a member of the immediate family of that other person, or a spouse or intimate partner of that other person, uses mail, telephone or cellular telephone, electronic communication, or any facility of interstate or foreign commerce to engage in a course of conduct that places that person in reasonable fear of such a death or serious bodily injury,  is guilty of stalking and shall be punished as a court-martial may direct.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of title 10, is amended by inserting after the item relating to section 928 (article 128 of the Uniform Code of Military Justice) the following new item: 
 
 
928a. 128a. Stalking. 
(c)Effective dateThe amendments made by this section shall apply with respect to offenses committed after the date of the enactment of this Act. 
(d)Interim maximum punishmentsUntil the President otherwise provides pursuant to section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), the punishment which a court-martial may direct for an offense under section 928a of such title (article 128a of the Uniform Code of Military Justice) may not exceed the following limits: 
(1)For a stalking if the death of the victim results, such punishment may not exceed dishonorable discharge, forfeiture of pay and allowances, and confinement for life without eligibility for parole. 
(2)For a stalking if permanent disfigurement or life threatening bodily injury to the victim results, such punishment may be twice that as provided including dishonorable discharge, forfeiture of pay and allowances, and confinement for 30 years. 
(3)For a stalking if serious bodily injury to the victim results or if the accused uses a dangerous weapon, such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances and confinement for 20 years. 
(4)For a stalking that involves an assault involving domestic violence or family violence under section 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice), such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances and confinement for 10 years. 
(e)No preemptionThe prosecution or punishment of an accused for an offense under section 928a of title 10, United States Code (article 128 of the Uniform Code of Military Justice), does not preclude the prosecution or punishment of that accused for any other offense. 
1013.Domestic violence and family violence 
(a)AssaultSection 928(b) of title 10, United States Code (article 128(b) of the Uniform Code of Military Justice), is amended— 
(1)by striking or at the end of paragraph (1); 
(2)by inserting or at the end of paragraph (2); and 
(3)by inserting after paragraph (2) the following new paragraph: 
 
(3)commits an assault involving domestic violence or family violence;. 
(b)Assault involving domestic violence or family violence definedSuch section is further amended by adding at the end the following new subsection: 
 
(c)In this section, the term assault involving domestic violence or family violence means— 
(1)an assault— 
(A)with the intent to kill, injure, harass, or intimidate a spouse, intimate partner, or family member, or any other person related by consanguinity or affinity;  
(B)in which the accused intentionally inflicts bodily harm with or without a weapon upon a spouse, former spouse, intimate partner, or family member, or any other person related by consanguinity or affinity; or 
(C)in which the accused places a person in reasonable fear of imminent bodily injury to that person or to another person; 
(2)a sexual assault; or 
(3)any conduct in which the accused— 
(A) places a person in reasonable fear of imminent bodily injury to that person or to another; 
(B)harasses or intimidates a spouse, intimate partner, or family member or person related by consanguinity or affinity, in the course of or as a result of which the accused commits a crime of violence against the spouse, intimate partner, or family member or person related by consanguinity or affinity; or 
(C)uses force, coercion, duress, or fraud to facilitate, commit, or attempt to commit a crime of violence against a spouse, former spouse, intimate partner, or family member. . 
(c)Effective date The amendments made by this section shall apply with respect to offenses committed after the date of the enactment of this Act. 
(d)Interim maximum punishmentsUntil the President otherwise provides pursuant to section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), the punishment which a court-martial may direct for an offense under subsection (b)(3) of section 928 of such title (article 128 of the Uniform Code of Military Justice) may not exceed the following limits: 
(1)For an assault involving domestic violence or family violence if the death of the victim results, such punishment may not exceed dishonorable discharge, forfeiture of pay and allowances, and confinement for life without eligibility for parole. 
(2)For an assault involving domestic violence or family violence if permanent disfigurement or life threatening bodily injury to the victim results, such punishment may be twice that as provided including dishonorable discharge, forfeiture of pay and allowances, and confinement for 30 years. 
(3)For an assault involving domestic violence or family violence if serious bodily injury to the victim results or if the accused uses a dangerous weapon, such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances, and confinement for 20 years. 
(4)For an assault involving domestic violence or family violence, such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances, and confinement for 10 years. 
(e)No preemptionThe prosecution or punishment of an accused for an offense under subsection (b)(3) of section 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice), does not preclude the prosecution or punishment of that accused for any other offense. 
1014.Protective orders 
(a)Enforcement of protective ordersSection 892 of title 10, United States Code (article 92 of the Uniform Code of Military Justice), is amended— 
(1)by inserting (a) before Any person; 
(2)by striking or at the end of paragraph (2); 
(3)by inserting or at the end of paragraph (3);  
(4)by inserting after paragraph (3) the following new paragraph: 
 
(4)violates or fails to obey a no contact order or protective order;; and 
(5)by adding at the end of such section the following new subsection: 
 
(b)In this section, the term no contact order or protective order includes— 
(1) a no contact order issued by a command or supervisor to a member to safeguard a spouse, former spouse, intimate partner, or family member of a member; 
(2)a protection order as defined in section 2266(5) of title 18; and 
(3)a protective order as defined in section 1561a of this title.. 
(b)Effective dateThe amendments made by this section shall apply with respect to offenses committed after the date of the enactment of this Act. 
(c)No preemptionThe prosecution or punishment of an accused for an offense under subsection (a)(4) of section 892 of title 10, United States Code (article 92 of the Uniform Code of Military Justice), does not preclude the prosecution or punishment of that accused for any other offense. 
XIVictim’s Rights and Restitution 
1101.Military law enforcement and victims’ rights 
(a)In generalAs soon after an allegation of a domestic violence, sexual assault, family violence, or stalking offense as possible without interfering with an investigation or arrest, a representative of the military law enforcement agency that has responsibility for investigating the offense shall provide the victim with a multicopy form that includes the following: 
(1)A form for the victim to request or waive applicable rights to information to which the victim is entitled, on request, under this section; 
(2)A means for the victim to designate a lawful representative selected by the victim. 
(3)Notice to the victim of the following: 
(A)Victims’ rights under section 502(b) of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10606(b)), to be treated with fairness, respect and dignity and to be free of intimidation, harassment, or abuse during the judicial process. 
(B)The availability of crisis intervention services and resources and medical services and, when applicable, that medical services arising out of the need to secure evidence may be reimbursed. 
(C)The procedures and resources available for the protection of the victim, including military no contact orders or civilian protection orders, Armed Forces Domestic Security Act as defined by Public Law 107–311, and Full Faith and Credit Provisions of the Violence Against Women Act as defined by section 2265 of title 18, United States Code. 
(D)The names and telephone numbers of public and private assistance programs, including victim compensation programs, transitional compensation programs, and programs that provide counseling, treatment, shelter and support services. 
(E)The police report number, if available, other identifying information, and the following statement: If within 30 days you are not notified of an arrest in your case, you may call (the military law enforcement agency’s telephone number) for information on the status of your case..  
(F)Regardless of whether the suspect is an adult or a juvenile, a statement that the victim will be notified by military law enforcement of the arrest of the suspect. 
(G)If the suspect is an adult and has been arrested, the victim will be informed of the suspect’s release, of the scheduled time, place, and date for initial appearances and of the victim’s right to be heard, and to exercise these rights, the victim may contact the custodial agency regarding the suspect’s status or contact the command regarding any changes. 
(b)Effect of emotional status of victimIf at the time of contact with a military law enforcement agency the victim is emotionally unable to request or waive applicable rights, the military law enforcement agency shall designate this on the multicopy form and the entities that are subsequently affected shall presume that the victim invoked the applicable rights to which the victim is entitled, and, on request, the victim may later waive those rights.  
1102.Incident reports 
(a)In generalMilitary law enforcement agencies shall provide, without charging a fee, a copy of all incident report face sheets, reports, or both, to a victim of domestic violence, sexual assault, family violence, or stalking, or to the victim’s representative if the victim is deceased.  
(b)Time for availability of face sheetsA copy of an incident report face sheet shall be made available during regular business hours to a victim or the victim’s representative no later than 48 hours after being requested by the victim or the victim’s representative, unless the military law enforcement agency informs the victim or representative of the reasons why, for good cause, the face sheet is not available, in which case the face sheet shall be made available to the victim or representative no later than five working days after the request is made. 
(c)Time for availability of incident reportsA copy of the incident report shall be made available during regular business hours to a victim or the victim’s representative no later than five working days after being requested by a victim or representative, unless the military law enforcement agency informs the victim or representative of the reasons why, for good cause, the incident report is not available, in which case the incident report shall be made available to the victim or representative no later than 10 working days after the request is made. 
(d)IdentificationA person requesting copies under this section shall present military law enforcement with the person’s identification, such as a current, valid military identification card, driver’s license, State-issued identification card, or passport and, if the person is the victim’s representative, a certified copy of the death certificate or other satisfactory evidence of the death of the victim, at the time a request is made. An incident report may not be provided to a victim’s representative unless the representative presents such identification. 
(e)Time durationThis section applies to requests for face sheets or reports made within five years from the date of completion of the incident report. 
(f)Victim’s representative defined 
(1)For purposes of this section, the term victim’s representative means any of the following: 
(A)The surviving spouse. 
(B)A surviving child of the decedent who has attained 18 years of age. 
(C)A surviving parent of the decedent. 
(D)A surviving adult relative. 
(E)The public administrator appointed by a probate court, if one has been appointed. 
(2)A victim’s representative does not include any person who has been convicted of murder under State or Federal criminal statutes or the Uniform Code of Military Justice, or any person identified in the incident report as a suspect.  
1103.Victim advocates and victims’ rights 
(a)In generalAny victim making an allegation of sexual assault, domestic violence, family violence, or stalking may have a victim advocate, victim support liaison, victim counselor, or victim witness liaison present at any interview with the victim. 
(b)Support during proceedingsIn all military justice proceedings, a victim advocate or victim support liaison, victim counselor, or victim witness liaison, upon the request of the victim, shall be allowed to accompany the victim during the proceedings to provide moral and emotional support. The victim advocate, victim counselor, victim support liaison, or victim witness liaison shall be allowed to confer orally and in writing with the victim in a reasonable manner. However, the victim advocate shall not provide legal advice or legal counsel to the victim. 
1104.Restitution 
(a)In generalChapter 80 of title 10, is amended by inserting after section 1561a the following new section: 
 
1561b. Restitution 
(a)In addition to any other civil, disciplinary, or criminal penalty authorized by law, the convening authority shall order restitution for any offense specified in section 920, 892(4), or 1561a of this title. 
(b)Scope and nature of order 
(1)DirectionsThe order of restitution under this section shall direct the servicemember to pay the victim the full amount of the victim's losses as determined by the convening authority pursuant to paragraph (2). 
(2)EnforcementAn order of restitution under this section shall be issued and enforced in accordance with section 3664 of title 18 in the same manner as an order under section 3663A of that title. 
(c)Mandatory order 
(1)The issuance of a restitution order under this section is mandatory. 
(2)The convening authority may not decline to issue an order under this section because of— 
(A)the economic circumstances of the accused; or 
(B)the fact that a victim has received, or is entitled to receive, compensation for the victim’s injuries from the proceeds of insurance, transitional compensation, veterans benefits, or any other source. 
(d)DefinitionsIn this section: 
(1)Full amount of the victim’s lossesThe term full amount of the victim’s losses includes any costs incurred by the victim for— 
(A)medical services relating to physical, psychiatric, or psychological care; 
(B)physical and occupational therapy or rehabilitation; 
(C)necessary transportation, temporary housing, and child care expenses;  
(D)lost income;  
(E)attorney's fees, plus any costs incurred in obtaining a civil protective order; and  
(F)any other loss suffered by the victim as a proximate result of the offense or offenses. 
(2)VictimThe term victim means a person harmed as a result of a commission of a crime under this title, including, in the case of a victim who is under 18 years of age, incompetent, incapacitated, or deceased, the legal guardian of the victim or representative of the victim's estate, another family member, or any other person appointed as suitable by a court, but in no event shall the accused be named as such a representative or guardian.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1561a the following new section: 
 
 
1561b. Restitution. 
1105.Records of military justice actions  
(a)In generalSubchapter XI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section (article): 
 
940a. Art. 140a.Military justice information: transmission to Director of Federal Bureau of InvestigationWhenever a member of the armed forces is discharged or dismissed from the armed forces or is released from active duty, the Secretary concerned shall transmit to the Director of the Federal Bureau of Investigation a copy of records of any disciplinary action taken against the member during that period under this chapter, including any nonjudicial punishment imposed under section 815 of this title (article 15).. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter IX of chapter 47 of title 10, United States Code, is amended by adding at the end the following new item: 
 
 
940. 140a. Military justice information: transmission to Director of Federal Bureau of Investigation.. 
1106.Technical amendments relating to fatality review panels 
(a)ArmySection 4061 of title 10, United States Code, is amended— 
(1)in subsection (a), by inserting , through the Office of the Victims' Advocate, after Secretary of the Army; and 
(2)in subsection (c), by inserting , in consultation with the Office of the Victims' Advocate, after Secretary of Defense.  
(b)NavySection 6036 of such title is amended— 
(1)in subsection (a), by inserting , through the Office of the Victims' Advocate, after Secretary of the Navy; and  
(2)in subsection (c), by inserting , in consultation with the Office of the Victims' Advocate, after Secretary of Defense.  
(c)Air ForceSection 9061 of such title is amended— 
(1)in subsection (a), by inserting , through the Office of the Victims' Advocate, after Secretary of the Air Force; and 
(2)in subsection (c), by inserting , in consultation with the Office of the Victims' Advocate, after Secretary of Defense. 
1107.Enhanced capacity of the Department of Defense for victim services 
(a)Awards authorized 
(1)In generalThe Secretary of Defense, acting through the Director of the Office of the Victims’ Advocate, may contract with eligible entities to enable the design, replication, and implementation of services for servicemembers, family members, or partners who experience domestic violence, family violence, sexual assault, or stalking. 
(2)Eligible entitiesIn this section, the term eligible entity means a public or private, nonprofit or nongovernmental program the primary purpose of which is to provide services to victims of domestic violence, sexual assault, or stalking. The entity may be— 
(A)a community-based organization specializing in intervention or violence prevention services for servicemembers, family members, or partners; 
(B)a nonprofit nongovernmental entity providing services primarily to servicemembers, family members, or partners who are victims of domestic violence, sexual assault, or stalking;  
(C)a nonprofit nongovernmental entity providing services for veterans; or 
(D)a nonprofit nongovernmental entity providing services to homeless individuals. 
(b)Uses of fundsAn entity awarded a contract pursuant to subsection (a) shall— 
(1)whenever possible, collaborate with existing services in the civilian community to provide appropriate victim services; 
(2)provide, when appropriate victim services are not available in the civilian community or are not accessible to servicemembers, family members or partners, services on installations or create services in collaboration with a community based organization; 
(3)develop and implement policies in the military departments regarding appropriate, safe response to, and identification and referral procedures for, servicemembers, family members or partners who are experiencing domestic violence, family violence, sexual assault or stalking, including procedures for handling the requirements of arrest policies, criminal investigation procedures, and court protective orders that ensure the safety of the victim and hold the perpetrator accountable; 
(4)aid servicemembers, family members, or partners, including legal, medical, or psychological counseling, who are experiencing domestic violence, sexual assault, family violence, or stalking; 
(5)assist with the improvement of delivery of victim services for the military departments; 
(6)design or replicate, and implement, programs and services using domestic violence, family violence, sexual assault, and stalking intervention models to respond to the needs of servicemembers, family members, or partners who are victims of domestic violence, sexual assault, family violence, or stalking; 
(7)provide the necessary human resources to respond to the needs of servicemembers, family members, or partners who are experiencing domestic violence, sexual assault, family violence, or stalking, such as a resource person or liaison who is either on-site or on-call and who possesses demonstrated experience as a service provider to victims; 
(8)provide direct counseling and advocacy for servicemembers, family members, or partners who have experienced domestic violence, sexual assault, family violence, or stalking; 
(9)include linguistically and culturally appropriate services or linkages to existing services in the community tailored to the needs of the military community; 
(10)include counseling and mental health services; 
(11)include legal advocacy efforts on behalf of servicemembers, family members, or partners with respect to domestic violence, sexual assault, family violence, or stalking; and 
(12)not use more than 25 percent of the funding to provide additional services and resources for servicemembers, family members, and partners including childcare, transportation, education support, and respite care. 
(c)Application 
(1)In generalEach eligible entity that desires to receive a contract under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, consistent with the requirements specified in this section. 
(2)ContentsAn application submitted under paragraph (1) shall— 
(A) include an outline and description of the activities to be undertaken to intervene and collaborate; 
(B)identify the members of the organization who will be responsible for carrying out services; 
(C)ensure that communities or agencies affected by collaboration and service providers are adequately represented in the development of the application, and follow on activities to be undertaken, and that they have a significant role in evaluating the success of the project; 
(D)include documentation of any services or advocacy between military entities, domestic violence, family violence, sexual assault or stalking service providers, courts, law enforcement agencies, community-based programs and other entities; 
(E)provide assurances that services and activities will be provided to all types of staff, will address appropriate practices for investigation, follow-up, screening, intake, assessment, and provision of services addressing the safety needs of victims of domestic violence, sexual assault, family violence, or stalking; 
(F)describe how the collaboration activities will enhance or ensure the safety and security of servicemembers, families and partners where domestic violence, family violence, sexual assault, or stalking occurs by providing appropriate resources, protection, and support to victims; 
(G)outline methods and means participating entities will use to ensure that all services are provided in a linguistically and culturally competent manner and will use community-based supports and resources; and 
(H)outline the protocols, policies, and procedures participating entities will develop and adopt to ensure the confidentiality of victims. 
(3)Collaborative partnershipsThe eligible entity or service provider shall establish a partnership that— 
(A)provides appropriate referrals to community based domestic violence programs or sexual assault victim service providers with the capacity to support servicemembers, family members and partners who are victims of domestic violence, sexual assault, family violence or stalking; provides legal assistance and advocacy for victims of domestic violence, sexual assault, family violence or stalking including, where appropriate, assistance in obtaining and entering orders of protection; 
(B)supports and training to assist military entities in supporting servicemembers, family members or partners dealing with problems related to domestic violence, sexual assault, family violence or stalking; 
(C)identifies, assesses and responds appropriately to domestic violence, sexual assault, family violence, or stalking against servicemembers, family members, or partners; 
(D)provides appropriate resources in family court matters to respond to domestic violence, sexual assault, family violence or stalking; and 
(E)assures that necessary services dealing with physical and mental health of victims are available. The military installation commander must submit proof of collaboration with any existing nonprofit nongovernmental service provider for victims of domestic violence, sexual assault, or stalking located in the region. 
(d)ConsiderationsThe Secretary, in awarding contracts under this section, shall— 
(1)ensure that such contracts are awarded on a competitive basis; 
(2)ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban, and rural areas; and 
(3)give preference to applicants with strong ties to minority communities and those that demonstrate high levels of cultural competence. 
(e)Duration of awardsA contract awarded under this section shall be for a period of three fiscal years. Such a contract may be renewed. 
(f)AmountEach award under this section shall be in an amount of not less than $5,000 per year and not more than $300,000 per year. 
(g)Confidentiality 
(1)Nondisclosure of confidential information or private informationIn order to ensure the safety of victims of domestic violence, sexual assault, or stalking and their families, a victim services provider under a contract under this section shall protect the confidentiality and privacy of persons receiving services. The victim services provider may not disclose any personally identifying information or individual information collected in connection with services requested, used, or denied through its programs. The victim services provider may not reveal individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian) about whom information is sought, whether for the victim service provider or any other Armed Forces, Tribal, Federal, State, or Territorial program. If release of such information is compelled by statutory or court mandate, the victim services provider shall make reasonable attempts to provide notice to victims affected by the disclosure of information. If such personally identifying information is or will be revealed, the victim services provider shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information. The victim services provider may share non-personally identifying data in the aggregate regarding services to their clients and non-personally identifying demographic information in order to comply with Armed Forces, Tribal, Federal, State or Territorial reporting, evaluation, or data collection requirements. The victim services provider may share court-generated information contained in secure, governmental registries for protection order enforcement purposes. 
(2)Personally identifying informationIn this section, the term personally identifying information has the meaning given that term in section 1815(c) of title 10, United States Code, as added by section 101.   
(h)NonsupplantationAny Federal funds received under this section shall be used to supplement, and not to supplant, non-Federal funds that would otherwise be available for activities funded under this section. 
(i)ReportsAn entity receiving an award under this section shall submit to the Secretary every 18 months a report that describes, at a minimum— 
(1)how the funds under the award were used; 
(2)the extent to which servicemembers, families, and partners were served; 
(3)the adequacy of staff training and services to ensure that needs of servicemembers, family members, and partners, including transportation, and location; and 
(4)the existence of continuing barriers the entity faces to more fully addressing the needs of servicemembers, family members, and partners. 
(j)Authorization of appropriationsThere is authorized to be appropriated for fiscal years 2005 through 2009 for Operation and Maintenance, Defense-Wide, the amount of $25,000,000 to carry out this section. 
(k)AvailabilityFunds available under this section shall remain available until expended. Of the amounts appropriated to carry out this section for any fiscal year, the Secretary— 
(1)may not use more than 5 percent for administration, monitoring, and evaluation of contracts made available under this section; and 
(2) shall use not less than 5 percent to provide technical assistance for programs funded under this section. 
XIICounseling and Treatment Programs of Department of Veterans Affairs 
1201.Permanent authority for counseling and treatment of veterans for sexual trauma Section 1720D of title 38, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking During the period through December 31, 2004, the Secretary and inserting The Secretary; and 
(B)in paragraph (2), by striking , during the period through December 31, 2004; and 
(2)in subsection (b)— 
(A)in paragraph (1), by striking establishment and; and 
(B)in paragraph (2), by striking establishing a program and inserting operating a program.. 
1202.Authority to operate additional Department of Veterans Affairs centers for mental illness research, education, and clinical activities Section 7320(b)(3) of title 38, United States Code, is amended by striking five centers and inserting 15 centers. 
1203.Improvement of program for provision of specialized mental health services to veterans 
(a)Increase in fundingSubsection (c) of section 116 of the Veterans Millennium Health Care and Benefits Act (38 U.S.C. 1712A note) is amended— 
(1)in paragraph (1), by striking $15,000,000 and inserting $30,000,000 in each of fiscal years 2005, 2006, and 2007; 
(2)in paragraph (2), by striking $15,000,000 and inserting $30,000,000; and 
(3)in paragraph (3)— 
(A)by inserting (A) after (3); and 
(B)by adding at the end the following new subparagraph: 
 
(B)For purposes of this paragraph, in fiscal years 2005, 2006, and 2007, the fiscal year used to determine the baseline amount shall be fiscal year 2003.. 
(b)Allocation of fundsSubsection (d) of such section is amended— 
(1)by striking The Secretary and inserting (1) In each of fiscal years 2005, 2006, and 2007, the Secretary; and 
(2)by adding at the end the following new paragraphs: 
 
(2)In allocating funds to facilities in a fiscal year under paragraph (1), the Secretary shall ensure that— 
(A)not less than $10,000,000 is allocated by direct grants to programs that are identified by the Mental Health Strategic Health Care Group and the Committee on Care of Severely Chronically Mentally Ill Veterans; 
(B)not less than $5,000,000 is allocated for programs on post-traumatic stress disorder; 
(C)not less than $5,000,000 is allocated for programs on substance abuse disorder; and 
(D)not less than $5,000,000 is allocated for programs to address military sexual trauma experienced by Reservists and National Guard members formerly called to active duty. 
(3)The Secretary shall provide that the funds to be allocated under this section during each of fiscal years 2005, 2006, and 2007 are funds for a special purpose program for which funds are not allocated through the Veterans Equitable Resource Allocation system.. 
1204.Enhancement of readjustment counseling services for reserve component members 
(a)EligibilitySection 1720D of title 38, United States Code, is amended— 
(1)in subsection (a)(1)— 
(A)by inserting or reservists or guard members formerly called to active duty after veterans; and 
(B)by inserting or reservist or guard member formerly called to active duty after veteran;  
(2)in subsection (b)(1), by inserting or reservists or guard members formerly called to active duty after veteran; and 
(3)in subsection (c)— 
(A)by inserting or reservists or guard members formerly called to active duty after veterans; and 
(B)in paragraph (3), by inserting or reservists or guard members after service. 
(b)Period of EligibilitySubsection (a) of such section is amended by adding at the end the following new section: To be eligible to receive counseling under this subsection, a reservist or guard member must seek such counseling from the Secretary within five years after the date of discharge or release from active military, naval, or air service..  
XIIIEnhancement of Treatment Services for Perpetrators 
1301.Enhanced capacity of the Department of Defense for treatment services for offenders 
(a)Awards authorized 
(1)In generalThe Secretary of Defense, acting through the Undersecretary of Defense for Personnel and Readiness, may contract with eligible entities to enable the design, replication, and implementation of treatment services for members of the Armed Forces who perpetrate domestic violence, sexual assault, or stalking. 
(2)DefinitionsIn this section: 
(A)Eligible entitiesThe term eligible entity means a public or private, nonprofit or nongovernmental program the primary purpose of which is to provide treatment services to perpetrators of domestic violence, sexual assault, or stalking. The entity may be— 
(i)a community-based organization specializing in treatment and prevention services for military servicemembers or family members; 
(ii)a nonprofit nongovernmental entity providing services primarily to perpetrators of domestic violence, sexual assault, family violence, or stalking; or 
(iii)a nonprofit nongovernmental entity providing treatment services for veterans. 
(B)Batterers programThe term batterers program means a program approved or certified by a State that is operated by a public or not-for-profit organization for the purpose of providing battering prevention and educational services the goal of which is to help clients end abusive behaviors. Components of such a program shall include— 
(i)an educational instruction and group discussion model to provide information about domestic violence, the illegality of domestic violence, and the responsibility for and alternative choices to abusive behavior; 
(ii)a long-term group that helps end the violent behavior of its participants; and 
(iii)formal linkages to the local criminal justice systems and to area domestic violence services. 
(C)ClientThe term client means a person who is referred to a batterers program by the Family Advocacy Program, by a criminal court of the jurisdiction, or by a State, local, or private organization or a person who is self-referred, and who is accepted by the batterer program.  
(b)Uses of fundsAn entity awarded a contract pursuant to subsection (a) shall— 
(1)whenever possible, collaborate with existing services in the civilian community to provide appropriate treatment services; 
(2)when appropriate treatment services are not available in the civilian community or are not accessible to servicemembers or family members, provide services on installations or create services in collaboration with a community-based organization; 
(3)develop and implement policies in the military departments regarding appropriate identification and referral procedures for servicemembers or family members who are perpetrating domestic violence, sexual assault, family violence, or stalking, including procedures for handling the requirements of arrest policies, criminal investigation procedures, and court protective orders that ensure the safety of the victim and hold the perpetrator accountable; 
(4)aid servicemembers or family members, including legal, medical, or psychological counseling, who are perpetrating domestic violence, sexual assault, family violence, or stalking; 
(5)assist with the improvement of delivery of treatment services for the military departments; 
(6)design or replicate, and implement, programs and services using domestic violence, sexual assault, family violence, and stalking intervention models to respond to the needs of servicemembers or family members who are perpetrators of domestic violence, sexual assault, or stalking; 
(7)provide the necessary human resources to respond to the needs of servicemembers or family members who are perpetrating family violence, domestic violence, sexual assault, or stalking, such as a resource person or liaison who is either on-site or on-call and who possesses demonstrated experience as a service provider to perpetrators; 
(8)provide direct counseling and advocacy for servicemembers or family members who have perpetrated domestic violence, sexual assault, family violence, or stalking; 
(9)include linguistically and culturally appropriate services or linkages to existing services in the community tailored to the needs of the military community; and 
(10)include counseling and mental health services. 
(c)Application 
(1)In generalAn eligible entity that desires to receive a contract under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, consistent with the requirements specified in this section. 
(2)ContentsAn application submitted under paragraph (1) shall include— 
(A)the population to be served; 
(B)the program objectives; 
(C)the implementation plan for prevention and educational programs provided, including the educational instruction, group model, and the long-term group; 
(D)the reporting procedures designed to advise the referring agency of the client’s attendance and participation in the program; 
(E)the annual budget of the program, including information relative to any already established programs and an assurance that funding under this section will not serve to substitute for any other funding ordinarily and customarily received by such organization in the provision of the programs; 
(F)the formal and established or proposed linkages to area domestic violence programs and to the local criminal justice system of the judiciary, probation, and police departments and the county or state attorney; 
(G)the existing community education components of the program; 
(H)any other services proposed to be provided; and 
(I)any other information considered necessary by the Secretary. 
(3)ConsiderationsThe Secretary, in awarding contracts under this section, shall— 
(A)ensure that such contracts are awarded on a competitive basis; 
(B)ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban, and rural areas; 
(C)give preference to applicants with strong ties to minority communities and those that demonstrate high levels of cultural competence; 
(D)ensure that planning, cooperation, and coordination with an existing domestic violence program, criminal justice system, and appropriate officials and services; 
(E)ensure that the program will not provide couple counseling or mediation; and 
(F)ensure that the batterers program shall have policies regarding— 
(i)referrals for those for whom a batterers program is not appropriate; 
(ii)suicide and homicide threats by clients; and 
(iii)confidentiality, in accordance with standards prescribed by the Secretary. 
(d)Treatment standardsThe treatment program must meet the following minimum standards: 
(1)All treatment must be based upon a full, complete clinical intake, including— 
(A)current and past violence history; 
(B)a lethality risk assessment; 
(C)a complete diagnostic evaluation; 
(D)a substance abuse assessment; 
(E)criminal history; 
(F)assessment of cultural issues, learning disabilities, literacy, and special needs; and 
(G)a treatment plan that adequately and appropriately addresses treatment needs of the individual. 
(2)To facilitate communication necessary for periodic safety checks and monitoring, the program must require the perpetrator to sign the following releases: 
(A)A release for the program to inform the victim and victims’ advocate that the perpetrator is in treatment with the plan to provide information, for safety purposes, to the victim and victims’ advocate, community, and legal advocates. 
(B)A release to prior and current treatment agencies to provide information on the perpetrator to the program. 
(C)A release for the program to provide information on the perpetrator to relevant legal entities, including lawyers, courts, parole, probation, protective services, and child welfare services. 
(D)A release for the program to provide information on the perpetrator to relevant military entities, including command, Family Advocacy Program, victim advocate, judge advocate, law enforcement, and criminal investigators. 
(3)Treatment must be for a minimum treatment period established by the Secretary by regulation. 
(4)Satisfactory completion of treatment must be contingent upon the perpetrator meeting specific criteria, defined by the Secretary, not just upon the end of a certain period of time or attendance of the perpetrator at a certain number of sessions. 
(5)The program must have a policy and procedures for dealing with recidivism. 
(6)The program must have a policy and procedures for dealing with noncompliance. 
(7)All evaluation and treatment services must be provided by, and under the supervision of, qualified personnel.  
(e)Rules and regulationsThe Secretary may adopt rules and regulations to implement this section. 
(f)Duration of awardsA contract awarded under this section shall be for a period of three fiscal years. Such a contract may be renewed. 
(g)AmountEach award under this section shall be in an amount of not less than $5,000 per year and not more than $300,000 per year. 
(h)NonsupplantationAny Federal funds received under this section shall be used to supplement, and not to supplant, non-Federal funds that would otherwise be available for activities funded under this section. 
(i)Matching fundsNonprofit, nongovernmental treatment programs, receiving funds under this section shall not be required to provide matching funds as a condition of receiving an award. 
(j)ReportsAn entity receiving an award under this section shall submit to the Secretary every 18 months a report that describes, at a minimum— 
(1)how the funds under the award were used; 
(2)the extent to which military personnel or families were served; 
(3)the adequacy of staff training and services to ensure that needs of servicemembers or family members, including transportation, and location; 
(4)the existence of continuing barriers the entity faces to more fully addressing the needs of servicemembers or family members; 
(5)pertinent and appropriate factors concerning clients including age, education, income, employment, marital status, number of children and their ages, any substance abuse, and personal history of family violence; 
(6)the total number of clients referred to the program, and the referral source; 
(7)total number of persons determined to be inappropriate for services and reasons therefor; 
(8)the number of clients enrolled in the program, the number completing the program, the number failing to complete the program, and reasons therefor; 
(9)the number of classes or group meetings; and 
(10)such other factors as the Secretary considers necessary and appropriate. 
(k)Authorization of appropriationsThere is authorized to be appropriated for fiscal years 2005 through 2009 for Operation and Maintenance, Defense-Wide, the amount of $10,000,000 to carry out this section. 
(l)AvailabilityFunds available under this section shall remain available until expended. Of the amounts appropriated to carry out this section for any fiscal year, the Secretary — 
(1)may not use more than 5 percent for administration, monitoring, and evaluation of contracts made available under this section; and 
(2)shall use not less than 5 percent to provide technical assistance for programs funded under this section. 
XIVPrevention and Intervention Training in the Department of Defense 
1401.Prevention and intervention training awards 
(a)Awards authorized 
(1)In generalThe Secretary of Defense, acting through the Director of the Office of the Victims’ Advocate, shall award contracts under this section to eligible entities for the purposes of providing training and technical assistance to the Department of Defense relative to prevention of domestic violence, sexual assault, family violence, and stalking. 
(2)DefinitionsIn this section, the term eligible entity means an organization that is— 
(A)a public or nonprofit private organization having demonstrated expertise in prevention, intervention, developing community collaboration, and system response to domestic violence, sexual assault, family violence, and stalking; or 
(B)a community-based organization experienced in providing services to servicemembers, family members, or partners who experience domestic violence, sexual assault, family violence, or stalking. 
(b)Uses of fundsAn entity awarded a contract pursuant to subsection (a) shall— 
(1)provide training in the dynamics of domestic violence, sexual assault, family violence, and stalking, including safety, risk assessment, potential lethality, and appropriate interventions; 
(2)provide education programs for servicemembers, family members, or partners that are linguistically and culturally appropriate and are designed to meet any unique needs of the population by adapting and implementing existing curricula; 
(3)provide media center materials and educational materials to the population that address the needs and concerns of servicemembers, family members, or partners who experience domestic violence, sexual assault, or stalking and the impact of the violence by identifying, adapting, and disseminating appropriate existing materials; and 
(4)conduct evaluations to assess the impact of programs and policies assisted under this section in order to enhance the development of those programs. 
(c)Application 
(1)In generalAn eligible entity that desires to receive a contract under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, consistent with the requirements described in this section. 
(2)ContentAn application submitted pursuant to paragraph (1) shall— 
(A)outline and describe how training and other activities will be undertaken to promote prevention, intervention, and collaboration; 
(B)identify the members of the organization who will be responsible for carrying out the training; 
(C)ensure that communities or agencies affected by the training are adequately represented in the development of the application, training, and follow on activities to be undertaken and that they have a significant role in evaluating the success of the project; 
(D)include documentation of any history of training between military entities, domestic violence, sexual assault, or stalking service providers, courts, law enforcement agencies, community-based programs, and other entities; 
(E)provide assurances that training and other activities will be provided to all types of staff, will address appropriate practices for investigation, follow-up, screening, intake, assessment, and provision of services addressing the safety needs of victims of domestic violence, sexual assault, family violence, or stalking; 
(F)describe how the training and activities will enhance or ensure the safety and security of servicemembers, families, and partners where both domestic violence and sexual assault occurs by providing appropriate resources, protection, and support to victims; 
(G)outline methods and means participating entities will use to ensure that all services are provided in a linguistically and culturally competent manner and will use community-based supports and resources; and 
(H)outline the protocols, policies, and procedures participating entities will develop and adopt to ensure the confidentiality of victims. 
(d)ConsiderationsThe Secretary, in awarding contracts under this section, shall— 
(1)ensure that contracts are awarded on a competitive basis; 
(2)ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban, and rural areas; and 
(3)give preference to applicants with strong ties to minority communities and those that demonstrate high levels of cultural competence. 
(e)Duration of awardsThe Secretary shall make the awards under this section for a period of one year. The awards may be renewed. 
(f)Award amountsEach award under this section shall be in an amount of not less than $2,500 per year and not more than $20,000 per year. 
(g)Authorization of AppropriationsThere is authorized to be appropriated for fiscal years 2005 through 2009 for Operation and Maintenance, Defense-Wide, the amount of $200,000 to carry out this section. 
(h)AvailabilityFunds available under this section shall remain available until expended. Of the amounts appropriated to carry out this section for any fiscal year, the Secretary— 
(1)may not use more than 5 percent for administration, monitoring, and evaluation of contracts made available under this section; and 
(2)shall use not less than 5 percent to provide technical assistance for programs funded under this section. 
(i)Matching fundsA nonprofit, nongovernmental victim services program receiving funds under this section shall not be required to provide matching funds as a condition of receiving grant awards.  
(j)ReportsAn entity receiving funds under this section shall submit to the Secretary a report that describes, at a minimum— 
(1) how the funds under the program were used, including the extent to which military personnel, family members, or partners were served;  
(2)the adequacy of staff training and services to ensure that the needs of servicemembers, family members, or partners, including transportation and location; and  
(3)the existence of continuing barriers the entity faces to more fully addressing the needs of servicemembers, family members, or partners.  
(k)AvailabilityFunds available under this section shall remain available until expended. Of the amounts appropriated to carry out this section for any fiscal year, the Secretary— 
(1)may not use more than 3 percent for evaluation, monitoring, site visits, conferences, and other administrative costs associated with conducting activities under this section;  
(2)shall use not less than 20 percent for programs addressing domestic violence and sexual assault that are operated by, or in partnership with, civilian victim services; and  
(3)shall use not less than 10 percent for technical assistance and training to be provided by organizations having demonstrated expertise in developing collaborative community and system responses to domestic violence, sexual assault, and stalking. Technical assistance and training under paragraph (3) may be offered to the elements of the Armed Forces, installations, or commands in the process of developing community responses, whether they are receiving funds under this section or not. 
XVResearch on Prevalence, Needs Assessment, Services, and Accountability 
1501.Research on sexual assault in the Armed Forces 
(a)In generalThe Secretary of Defense, in conjunction with the Bureau of Justice Statistics of the Department of Justice, shall carry out a comprehensive 36-month research study that involves the collection and analysis of data on the prevalence and nature of sexual assault in the Armed Forces. The research study shall include the identification of the common characteristics of— 
(1)both victims and perpetrators of sexual assault; and 
(2)the situations and environments in which sexual assault occurs. 
(b)ConsiderationsIn carrying out subsection (a), the Secretary shall consider— 
(1)a definition of sexual assault that encompasses behavior based patterns for the purposes of the research study; 
(2)how the Secretary should collect information about sexual assault; 
(3)how the Secretary should collect information beyond self-reports of sexual assault; 
(4)how the Secretary should adjust the data in order to account for differences between service branches, installations, deployed, training, and nondeployed units, and individual respondents; and 
(5)the categorization of branches, installations, and units. 
(c)Solicitation of viewsThe Secretary shall solicit views from representatives of the following: 
(1)The National Institute of Justice. 
(2)The Office of Violence Against Women. 
(3)The Centers for Disease Control and Prevention and Women’s Health Office. 
(4)The Army, the Navy, the Air Force, the Marine Corps, and the Coast Guard. 
(5)Retired military personnel. 
(6)Victim advocates. 
(7)Sex offender behavior specialists. 
(8)Researchers. 
(9)Other experts in the area of sexual assault. 
(d)Sampling techniquesThe research study under this section shall be conducted with random samples, or other scientifically appropriate samples, of men and women who are actively serving in each of the Armed Forces. The selection shall include enough men and women so the data that are collected are representative of men and women in each branch and comparisons can be made across several broad subgroup categories, such as age, race, rank, and length of service in the Armed Forces. 
(e)SurveysIn carrying out the research study under subsection (a), the Secretary shall, in addition to such other methods as the Secretary considers appropriate, use surveys of current or former military personnel from all services. In addition to the samples of military personnel, surveys shall be conducted with a probability-based comparison sample of men and women who are demographically similar to the survey population. The data collected from the military and non-military samples shall be weighted to adjust for possible differences between the samples and the frames from which they were sampled and to compensate for any observed differential nonresponse among sample members. 
(f)Protection of human subjectsThe Secretary shall ensure the confidentiality of each survey participant. The Secretary shall adopt protocols for the protection of human subjects in consultation with the National Institute of Justice and the Centers for Disease Control and Prevention. 
(g)Participation in surveyAll military installations that receive a request from the Secretary shall participate in the survey and provide access to any military personnel serving on the installation.  
(h)Data analysis and reportingOnce data have been collected and weighted, appropriate analyses shall be conducted in an effort to generate findings that will help policy makers understand the extent and nature of sexual assault within the Armed Forces, prevention strategies, and needs of the victims of sexual assault. The report shall include the following: 
(1)The incidence and prevalence of sexual assault involving members of the Armed Forces. 
(2)A discussion of the legal, judicial, nonjudicial, and rehabilitative responses to sexual assault and how those responses vary across the services. 
(3)The extent to which such responses are effective at ensuring victim safety, requiring offender accountability, and imposing sanctions on the offender. 
(4)A review of the availability, accessibility, and effectiveness at increasing victim safety within the existing prevention and intervention programs available to military personnel, families, and partners. 
(5)Recommendations for a comprehensive Department of Defense strategy to prevent and intervene in cases of sexual assault, to include recommendations on improvements in administrative, criminal, health care, and social service responses to sexual assault and recommendations for the improvement of data collection, reporting, professional training, and judicial outcomes to sexual assault. 
(i)Authorization of AppropriationsThere are authorized to be appropriated $4,000,000 to conduct the research study beginning in fiscal year 2005 and ending in fiscal year 2008. 
1502.Research on institutional procedures for reporting sexual assaults in the Armed Forces 
(a)Study requiredThe Secretary of Defense, in consultation with the Attorney General, shall provide for a study to examine procedures undertaken after a military official receives a report of sexual assault. 
(b)Matters to be includedThe study required by subsection (a) shall include an analysis of— 
(1)the existence and publication of the Armed Forces definition of sexual assault; 
(2)the existence and publication of the Armed Forces policy for sexual assaults; 
(3)the individuals to whom reports of sexual assault are given most often and— 
(A)how those individuals are trained to respond to such reports; and 
(B)the extent to which those individuals are trained; 
(4)the reporting options that are articulated to the victim or victims of sexual assault regarding— 
(A)on base or post reporting and procedure options; and 
(B)off base or post reporting and procedure options; 
(5)the resources available for victims’ safety, support, medical health, and confidentiality, including— 
(A)how well the resources are articulated, both specifically to the victim of sexual assault and generally to the military community at large; and 
(B)the security of the resources in terms of confidentiality or reputation; 
(6)policies and practices that may prevent or discourage the report of military sexual assaults to local crime authorities or that may otherwise obstruct justice or interfere with the prosecution of perpetrators of military sexual assaults; 
(7)policies and procedures found successful in aiding the report and any ensuing investigation or prosecution of a military sexual assault; 
(8)the on base or post procedures for investigating and disciplining the perpetrator of a sexual assault, including— 
(A)the format for collecting evidence; and 
(B)the format of the investigation and disciplinary proceeding, including the command or command representative responsible for running the disciplinary procedure and the persons allowed to attend the disciplinary procedure; and 
(9)the types of punishment for offenders, including— 
(A)whether the case is directed outside the military for punishment; and 
(B)how the military disciplines perpetrators. 
(c)Report to congressThe Secretary shall submit to Congress a report on the study required by subsection (a) not later than October 1, 2005. 
(d)Military sexual assault definedFor purposes of this section, the term military sexual assault means— 
(1)sexual assault occurring at a military installation; and 
(2)sexual assault (regardless of where occurring) that is committed by or against a member of the Armed Forces or an officer or employee of the Department of Defense or a contractor for the Department of Defense. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2005. 
1503.Research on domestic violence associated with the Armed Forces 
(a)Study requiredThe Secretary of Defense, in conjunction with the National Institute of Justice of the Department of Justice and the Centers for Disease Control and Prevention of the Department of Health and Human Services, shall carry out a comprehensive, 24-month research study that involves the collection and analysis of data on the prevalence and nature of intimate partner violence in the Armed Forces. The research study shall include the identification of— 
(1)the common characteristics of victims and perpetrators of domestic violence; 
(2)the situations and environments in which domestic violence occurs; and 
(3)the affect of deployments, duty stations, combat service, and veteran and active duty status on domestic violence. 
(b)Matters to be includedIn carrying out subsection (a), the Secretary shall consider— 
(1)how domestic violence should be defined for the purposes of the research study; 
(2)how the Department should collect information about domestic violence; 
(3)how the Department should collect information beyond self-reports of domestic violence; 
(4)how the Department should adjust the data in order to account for differences among the services, different installations, and individual respondents; and 
(5)the categorization of deployments, combat experience, active duty, reserve, guard, veteran status, military bases or branches. 
(c)Solicitation of viewsIn carrying out subsection (a), the Secretary shall consult with representatives of the following: 
(1)The National Institute of Justice. 
(2)The Bureau of Justice Statistics. 
(3)The Office of Violence Against Women of the Department of Justice. 
(4)The Centers for Disease Control and Prevention of the Department of Health and Human Services. 
(5)The Army, the Navy, the Air Force, the Marine Corps, and the Coast Guard. 
(6)Victim advocates. 
(7)Researchers. 
(8)Other experts in the area of domestic violence. 
(d)Sampling techniquesThe research study under subsection (a) shall be conducted with random samples, or other scientifically appropriate samples, of men and women who are actively serving in each branch of the military and family members. The selection shall include enough men and women so the data that are collected are representative of men and women in each branch and comparisons can be made across several broad subgroup categories, such as age, race, rank, and tenure in the military. 
(e)SurveysIn carrying out the research study under subsection (a), the Secretary shall, in addition to such other methods as the Secretary considers appropriate, use surveys of current or former military personnel and families, or both current and former members and families, from all branches of the Armed Forces. In addition to the samples of military personnel, surveys shall be conducted with a probability-based comparison sample of family members. Surveys shall also be conducted with a probability-based comparison sample who are demographically similar to the survey population. The data collected from the military and non-military samples shall be weighted to adjust for possible differences between the samples and the frames from which they were sampled and to compensate for any observed differential nonresponse among sample members. 
(f)Protection of human subjectsThe Secretary shall ensure the confidentiality of each survey participant. The Department shall adopt protection of human subject protocols in consultation with the National Institute of Justice and the Centers for Disease Control and Prevention. 
(g)Participation in surveyAll military installations that receive a request from the Department shall participate in the survey and provide access to any military personnel serving on the installation. 
(h)Data analysis and reportingOnce data have been collected and weighted, appropriate analyses shall be conducted in an effort to generate findings that will help policy makers understand the extent and nature of domestic violence within the Armed Forces, prevention, intervention and response, and needs of victims of domestic violence. The report shall include the following: 
(1)The incidence and prevalence of domestic violence involving members of the Armed Forces. 
(2)A discussion of the legal, judicial, nonjudicial, and rehabilitative responses to domestic violence and how they vary across the services. 
(3)The extent to which such responses are effective at ensuring victim safety, requiring offender accountability, and imposing sanctions on the offender. 
(4)A review of the availability, accessibility, and effectiveness at increasing victim safety within the existing prevention and intervention programs available to military personnel and families. 
(5)Recommendations for a comprehensive Department of Defense strategy to prevent and intervene in cases of domestic violence, to include recommendations on improvements in administrative, criminal, health care, and social service responses to sexual assault and recommendations for the improvement of data collection, reporting, professional training, and judicial outcomes to domestic violence. 
(i)Authorization of AppropriationsThere are authorized to be appropriated $3,000,000 to conduct the research study beginning in fiscal year 2005 and ending in fiscal year 2007. 
1504.Research on institutional procedures for reporting domestic violence in the Armed Forces 
(a)Study requiredThe Secretary of Defense, in consultation with the Attorney General, shall provide for a study to examine procedures undertaken after a military official receives a report of domestic violence, family violence, or intimate partner violence. 
(b)Matters to be includedThe study required by subsection (a) shall include an analysis of— 
(1)the existence and publication of the Department of Defense definitions of domestic violence, family violence, and intimate partner violence; 
(2)the existence and publication of the Department of Defense policy with respect to domestic violence, family violence, and intimate partner violence; 
(3)the individuals to whom reports of domestic violence, family violence, and intimate partner violence are given most often and— 
(A)how those individuals are trained to respond to such reports; and 
(B)the extent to which those individuals are trained; 
(4)the reporting options that are articulated to the victim or victims of domestic violence, family violence, or intimate partner violence regarding— 
(A)on base or post reporting and procedure options; and 
(B)off base or post reporting and procedure options; 
(5)the resources available for victims’ safety, support, medical health, and confidentiality, including— 
(A)how well the resources are articulated, both specifically to the victim of domestic violence, family violence, or intimate partner violence and generally to the military community at large; and 
(B)the security of the resources in terms of confidentiality or reputation; 
(6)policies and practices that may prevent or discourage the report of domestic violence, family violence or intimate partner violence involving Armed Forces personnel to local crime authorities, or that may otherwise obstruct justice or interfere with the prosecution of perpetrators of domestic violence, family violence, or intimate partner violence involving Armed Forces personnel; 
(7)policies and procedures found successful in aiding the report and any ensuing investigation or prosecution of a domestic violence, family violence, or intimate partner violence involving Armed Forces personnel; 
(8)the on base or post procedures for investigating and disciplining the perpetrator of a domestic violence, family violence, or intimate partner violence, including— 
(A)the format for collecting evidence; and 
(B)the format of the investigation and disciplinary proceeding, including the command or command representative responsible for running the disciplinary procedure and the persons allowed to attend the disciplinary procedure; and 
(9)types of punishment for offenders, including— 
(A)whether the case is directed outside the military for punishment; and 
(B)how the military disciplines perpetrators. 
(c)Report to congressA report of the study required by subsection (a) shall be submitted to Congress not later than October 1, 2005. 
(d)DefinitionsFor purposes of this section, the terms domestic violence, family violence, and intimate partner violence mean an incidence of such violence— 
(1)that occurs at a military installation; or 
(2)regardless of where occurring, that is committed by or against a member of the Armed Forces or an officer or employee of the Department of Defense. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2005. 
1505.Research on dating violence associated with the Armed Forces 
(a)Study requiredThe National Institute of Justice of the Department of Justice (referred to in this section as the Institute) shall carry out a comprehensive, 12-month research study that involves the collection and analysis of data on the prevalence and nature of intimate partner violence, including dating violence and violence among former spouses or partners who are cohabiting with or have cohabited with members of the Armed Forces. 
(b)Matters to be includedThe research study shall include the identification of the common characteristics of— 
(1)both victims and perpetrators of intimate partner violence; 
(2)the situations and environments in which intimate partner violence occurs; and 
(3)the effect of deployments, duty stations, combat service, veteran, reserve or active duty or combat status. 
(c)ConsiderationsIn carrying out subsection (a), the Institute shall consider— 
(1)how intimate partner violence should be defined for the purposes of the research study; 
(2)how the Institute should collect information about intimate partner violence in the Armed Forces; 
(3)how the Institute should collect information beyond self-reports of intimate partner violence; 
(4)how the Institute should adjust the data in order to account for differences between the services, installations, and individual respondents; and 
(5)the categorization of deployments, combat, active duty, reserve, guard, veteran status, service branches or installations. 
(d)Solicitation of viewsIn carrying out subsection (a), the Institute shall consult with representatives of the following: 
(1)The Department of Defense. 
(2)The Bureau of Justice Statistics of the Department of Justice. 
(3)The Centers for Disease Control and Prevention of the Department of Health and Human Services. 
(4)The Army, the Navy, the Air Force, the Marine Corps, and the Coast Guard. 
(5)Victim advocates. 
(6)Researchers. 
(7)Other experts in the area of intimate partner violence. 
(e)Sampling techniquesThe research study under subsection (a) shall be conducted with random samples, or other scientifically appropriate samples, of men and women who are actively serving in each branch of the Armed Forces and family members. The selection shall include enough men and women so the data that are collected are representative of men and women in each branch and comparisons can be made across several broad subgroup categories, such as age, race, rank and tenure in the military. 
(f)SurveysIn carrying out the research study under subsection (a), the Institute shall, in addition to such other methods as the Institute considers appropriate, use surveys of current and/or former military personnel and families from all branches of the military. In addition to the samples of military personnel, surveys shall also be conducted with a probability-based comparison sample who are demographically similar to the survey population. The data collected from the military and non-military samples shall be weighted to adjust for possible differences between the samples and the frames from which they were sampled, and to compensate for any observed differential nonresponse among sample members. 
(g)Protection of human subjectsThe Institute shall ensure the confidentiality of each survey participant. The Institute shall adopt protection of human subject protocols. 
(h)Participation in surveyAll military installations that receive a request from the Institute shall participate in the survey and provide access to any military personnel serving on the installation. 
(i)Data analysis and reportingOnce data have been collected and weighted, appropriate analyses shall be conducted in an effort to generate findings that will help policy makers understand the extent and nature of intimate violence within the Armed Forces, prevention, intervention and response, and needs of victims of intimate partner violence. The report shall contain the following: 
(1)The incidence and prevalence of intimate partner violence involving members of the Armed Forces. 
(2)A discussion of the prevention and intervention available to intimate partners of members of the Armed Forces. 
(3)A discussion of the legal, judicial, nonjudicial, and rehabilitative responses to intimate partner violence and how those responses vary across the services. 
(4)The extent to which such responses are effective at ensuring victim safety, requiring offender accountability, and imposing sanctions on the offender. 
(5)A review of the availability, accessibility, and effectiveness at increasing victim safety within the existing prevention and intervention programs available to victim/active duty member or victim/civilian. 
(6)Recommendations for a comprehensive Department of Defense strategy to prevent and intervene in cases of intimate partner violence, to include recommendations on improvements in administrative, criminal, health care, and social service responses to intimate partner violence and recommendations for the improvement of data collection, reporting, professional training, and judicial outcomes to intimate partner violence. 
(j)Authorization of AppropriationsThere are authorized to be appropriated $300,000 to conduct the research study commencing in fiscal year 2005. 
1506.Research on sexual violence perpetrated upon civilians 
(a)Study requiredThe Bureau of Justice Statistics of the Department of Justice (referred to in this section as the Bureau) shall carry out a comprehensive, 24-month research study that involves the collection and analysis of data on the prevalence and nature of sexual assault in the Armed Forces. The research study shall include the identification of the common characteristics of— 
(1)both civilian victims and perpetrators of sexual assault; and 
(2)the situations and environments in which sexual assault occurs. 
(b)ConsiderationsIn carrying out subsection (a), the Bureau shall consider— 
(1)a definition of sexual assault which encompasses behavioral based patterns for the purposes of the research study; 
(2)how the Bureau should collect information about sexual assault; 
(3)how the Bureau should collect information beyond self-reports of sexual assault; 
(4)how the Bureau should adjust the data in order to account for differences between service branches, installations, deployed, training and nondeployed units and individual respondents; and 
(5)the categorization of branches, installations and units. 
(c)Solicitation of viewsIn carrying out subsection (a), the Bureau shall solicit views from representatives of the following: 
(1)Th National Institute of Justice. 
(2)The Office of Violence Against Women. 
(3)The Centers for Disease Control and Prevention and the Women’s Health Office, Department of Health and Human Services. 
(4)The Army, the Navy, the Air Force, the Marine Corps, and the Coast Guard. 
(5)Retired military personnel. 
(6)Victim advocates. 
(7)Sex offender behavior specialists. 
(8)Researchers. 
(9)Other experts in the area of sexual assault. 
(d)Sampling techniquesThe research study under subsection (a) shall be conducted with random samples, or other scientifically appropriate samples, of men and women. The selection shall include enough men and women so the data that are collected are representative of men and women and comparisons can be made across several broad subgroup categories, such as age, race, status and rank. 
(e)SurveysIn carrying out the research study under subsection (a), the Bureau shall, in addition to such other methods as the Bureau considers appropriate, use surveys of the general population. In addition to the samples of civilians associated with military personnel, surveys shall be conducted with a probability-based comparison sample of men and women who are demographically similar to the survey population. The data collected from the military and nonmilitary samples shall be weighted to adjust for possible differences between the samples and the frames from which they were sampled, and to compensate for any observed differential nonresponse among sample members. 
(f)Protection of human subjectsThe Bureau shall ensure the confidentiality of each survey participant. The Bureau shall adopt protocols for the protection of human subjects. 
(g)Participation in surveyAll military installations that receive a request from the Bureau shall participate in the survey and provide access to any military personnel or civilians serving on the installation. 
(h)Data analysis and reportingOnce data have been collected and weighted, appropriate analyses shall be conducted in an effort to generate findings that will help policy makers understand the extent and nature of sexual assault within the Armed Forces, prevention strategies, and needs of the victims of sexual assault. The report shall include the following: 
(1)The incidence and prevalence of sexual assault involving members of the Armed Forces. 
(2)A discussion of the legal, judicial, nonjudicial, and rehabilitative responses to sexual assault involving civilian victims and how they vary across the services. 
(3)The extent to which such responses are effective at ensuring victim safety, requiring offender accountability, and imposing sanctions on the offender. 
(4)A review of the availability, accessibility, and effectiveness at increasing victim safety within the existing prevention and intervention programs available to civilian victims of sexual assault perpetrated by members of the Armed Forces. 
(5)Recommendations for a comprehensive strategy to prevent and intervene in cases of sexual assault, to include recommendations on improvements in administrative, criminal, health care, and social service responses to sexual assault and recommendations for the improvement of data collection, reporting, professional training, and judicial outcomes to sexual assault. 
(i)Authorization of AppropriationsThere are authorized to be appropriated $2,000,000 to conduct the research study commencing in fiscal year 2005 and ending fiscal year 2006. 
1507.Research on child maltreatment, abuse, and homicide in the Armed Forces 
(a)Study requiredThe Secretary of Health and Human Services, acting through the Administration for Families and Children of the Department of Health and Human Services, shall carry out a comprehensive, 24-month research study that involves the collection and analysis of data on the prevalence and nature of child maltreatment, abuse, and homicide in the Armed Forces. The research study shall include the identification of the common characteristics of— 
(1)both victims and perpetrators of child maltreatment, abuse, or homicide associated with the Armed Forces; and 
(2)the situations and environments in which child maltreatment, abuse, or homicide occurs. 
(b)ConsiderationsIn carrying out subsection (a), the Secretary shall consider— 
(1)a definition of child maltreatment, abuse and homicide which encompasses the definition provided in section 3(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102); 
(2)how the Secretary should collect information about child maltreatment, abuse, and homicide; 
(3)how the Secretary should collect information beyond self-reports of child maltreatment, abuse, and homicide; 
(4)a review of the data collected by the States; 
(5)how the Secretary should adjust the data in order to account for differences between service branches, installations, deployed, training and nondeployed units and individual respondents; and 
(6)the categorization of branches, installations, and units. 
(c)Solicitation of viewsIn carrying out subsection (a), the Secretary shall solicit views from representatives of the following: 
(1)The Department of Defense. 
(2)The National Institute of Justice. 
(3)The Centers for Disease Control and Prevention. 
(4)The Army, the Navy, the Air Force, the Marine Corps, and the Coast Guard. 
(5)Retired military personnel. 
(6)Victim advocates. 
(7)Child maltreatment and prevention specialists. 
(8)Researchers. 
(9)Other experts in the area of child abuse and homicide. 
(d)Sampling techniquesThe research study under subsection (a) shall be conducted with random samples, or other scientifically appropriate samples. The selection shall include data collected across several broad subgroup categories, such as age, race, status, and rank in the Armed Forces. 
(e)SurveysIn carrying out the research study under subsection (a), the Secretary shall, in addition to such other methods as the Secretary considers appropriate, use surveys of the general population. In addition to the samples of civilians associated with military personnel, surveys shall be conducted with a probability-based comparison sample of men and women who are demographically similar to the survey population. The data collected from the military and nonmilitary samples shall be weighted to adjust for possible differences between the samples and the frames from which they were sampled, and to compensate for any observed differential nonresponse among sample members. 
(f)Protection of human subjectsThe Secretary shall ensure the confidentiality of each survey participant. The Secretary shall adopt protocols for the protection of human subjects. 
(g)Participation in surveyAll military installations that receive a request from the Secretary shall participate in the survey and provide access to any military personnel or civilians serving on the installation. 
(h)Data analysis and reportingOnce data have been collected and weighted, appropriate analyses shall be conducted in an effort to generate findings that will help policy makers understand the extent and nature of child maltreatment, abuse and homicide within the Armed Forces, prevention strategies, and needs of the victims of child maltreatment, abuse, and homicide. The report shall include the following: 
(1)The incidence and prevalence of child maltreatment, abuse, and homicide involving members of the Armed Forces. 
(2)A discussion of the legal, judicial, nonjudicial, and rehabilitative responses to child maltreatment, abuse, and homicide and how they vary across the services. 
(3)The extent to which such responses are effective at ensuring victim safety, requiring offender accountability, and imposing sanctions on the offender. 
(4)A review of the availability, accessibility, and effectiveness at increasing victim safety within the existing prevention and intervention programs available to victims of child maltreatment, abuse, and homicide within the Armed Forces. 
(5)Recommendations for a comprehensive strategy to prevent and intervene in cases of child maltreatment, abuse, and homicide, to include recommendations on improvements in administrative, criminal, health care, and social service responses to child maltreatment, abuse, and homicide and recommendations for the improvement of data collection, reporting, professional training, and judicial outcomes to child maltreatment, abuse, and homicide. 
(i)Authorization of AppropriationsThere is authorized to be appropriated $2,000,000 to conduct the research study under this section beginning in fiscal year 2005 and ending in fiscal year 2007. 
XVISummit on Sexual Assault and Domestic Violence 
1601.PurposesIt is the purpose of this title to— 
(1)recognize that military leadership, servicemembers, family members and partners possess an important opportunity to demonstrate the core values of the military institutions, including honor, duty, courage, self-respect and respect for others, tolerance, nondiscrimination, gender equality, and non-violence; 
(2)convene an Armed Forces summit of leadership, command, servicemembers, service providers, advocates, survivors, political community, criminal justice professionals, counselors, and educators to develop a strategic plan to deter acts of domestic violence, sexual assault and stalking committed by or against servicemembers, family members and partners in the Armed Forces; 
(3)find ways that the military community can contribute to a campaign to prevent domestic violence, sexual assault, and stalking; and 
(4)create a military-civilian partnership to accomplish the goals of this title. 
1602.EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Office of the Victims’ Advocate of the Department of Defense, shall convene a summit dealing with issues of domestic violence, sexual assault, and stalking associated with the Armed Forces. 
1603.Eligible participantsThe Secretary shall provide for participants in the summit under this title to include the following: 
(1)Representatives from a broad cross-section of military authorities, including leadership, commands, services, departments, and programs. 
(2)Representatives of Federal, State, national, and local governments, including the Department of Justice, the Violence Against Women Office, the National Institute of Justice, the Department of Health and Human Services, the Administration on Children, Youth and Families, and Indian tribes or tribal organizations. 
(3)Members of Congress. 
(4)Representatives of national, State, and local law enforcement organizations. 
(5)Criminal justice professionals, including prosecutors, investigators, attorneys, and advocates. 
(6)Representatives of national and State coalitions dedicated to policy and social change to address domestic violence, sexual assault, and stalking. 
(7)Representatives of nonprofit, private or nongovernmental service providers. 
(8)Public and private organizations working in the field of domestic violence, sexual assault, and stalking. 
(9)Individuals with demonstrated expertise and experience in addressing the intersection between domestic violence, sexual assault, and stalking. 
(10)Individuals with demonstrated expertise and experience in addressing the issues confronting the Armed Forces relative to domestic violence, sexual assault, and stalking. 
(11)Survivors of domestic violence, sexual assault, or stalking, including members of the Armed Forces on active duty, family members of such members, veterans, and family members of veterans. 
(12)Representatives of academic, research, and education facilities with demonstrated expertise and experience in domestic violence, sexual assault, and stalking. 
(13)Representatives of the Department of Veterans Affairs including counselors, social workers, psychologists and therapists assigned to the Sexual Trauma Counseling Centers or Women’s Wellness Programs. 
(14)Advocates, counselors, and therapists engaged in providing services to victims associated with the Armed Forces. 
1604.Summit activitiesThe summit activities shall include a discussion of, and compiling of recommendations and strategy for, a strategic plan that seeks to— 
(1)involve more leadership, command, and servicemembers in prevention and other activities designed to end domestic violence, sexual assault, and stalking; 
(2)encourage the military departments to implement adequate policies for intervening in incidents of domestic violence, sexual assault, and stalking; 
(3)encourage the military departments to develop policies, directives, and statutes to hold perpetrators accountable; and 
(4)encourage the military departments to enhance the care and support of victims, including confidentiality of communications and privacy. 
1605.Authorization of appropriationsFor the purposes of carrying out this title, there are authorized to be appropriated $200,000. The Secretary of Defense is encouraged to seek financial support from the Department of Justice and the Department of Health and Human Services to assist in carrying out the goals of this title. 
XVIIConference on Sexual Assault and Domestic Violence 
1701.EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Office of the Victims’ Advocate of the Department of Defense, shall convene a national conference to present the results and recommendations of the following: 
(1)The Department of Defense Task Force on the Care of Sexual Assault Victims. 
(2)The Department of Defense Task Force on Domestic Violence. 
(3)The Department of Defense Task Force of Sexual Harassment and Misconduct at the Military Academies. 
1702.Conference participantsThe Secretary shall provide for participants in the conference under this title to include the following: 
(1)Representatives from a broad cross-section of military authorities including leadership, commands, services, departments and programs. 
(2)Representatives of Federal, State, national and local governments including the Department of Justice, the Violence Against Women Office, the National Institute of Justice, the Department of Health and Human Services, the Administration on Children, Youth and Families, and Indian tribes or tribal organizations. 
(3)Representatives of national, State, and local law enforcement. 
(4)Criminal justice professionals, including prosecutors, investigators, attorneys, and advocates. 
(5)Representatives of national and State coalitions dedicated to policy and social change to address domestic violence, sexual assault, and stalking. 
(6)Representatives of nonprofit, private, or nongovernmental service providers. 
(7)Public and private organizations working in the field of domestic violence, sexual assault, and stalking. 
(8)Individuals with demonstrated expertise and experience in addressing the intersection between domestic violence, sexual assault, and stalking. 
(9)Individuals with demonstrated expertise and experience in addressing the issues confronting the Armed Forces relative to domestic violence, sexual assault, and stalking. 
(10)Survivors of domestic violence, sexual assault, and stalking, including members of the Armed Forces on active duty, family members of such members, veterans, and family members of veterans. 
(11)Representatives of academic, research, and education facilities with demonstrated expertise and experience in domestic violence, sexual assault, and stalking. 
(12)Representatives of the Department of Veterans Affairs, including counselors, social workers, psychologists, and therapists assigned to the Sexual Trauma Counseling Centers or Women’s Wellness Programs. 
(13)Advocates, counselors, and therapists engaged in providing services to victims associated with the Armed Forces. 
1703.Conference activitiesThe conference shall— 
(1)provide leadership, command, family advocacy, military criminal investigators, law enforcement, and security forces with the tools they need to begin implementing programs that directly address domestic violence, sexual assault, and stalking; 
(2)implement statutory and regulatory directives; and 
(3)foster a zero tolerance policy within the military departments. 
1704.Authorization of appropriationsFor the purposes of carrying out this title, there is authorized to be appropriated $700,000 to the Department of Defense. The Secretary of Defense is encouraged to seek financial support from the Department of Justice and the Department of Health and Human Services to assist in carrying out the goals of this title. 
 
